 Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 1 of 63 PageID #: 1264



                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

ESI/EMPLOYEE SOLUTIONS, L.P.;              §
HAGAN LAW GROUP L.L.C.; and                §
STATE OF TEXAS                             §
                                           §
v.                                         § CIVIL ACTION NO. 4:19-CV-570-SDJ
                                           §
CITY OF DALLAS; T.C. BROADNAX, in          §
his official capacity as City Manager of   §
the City of Dallas; and BEVERLY            §
DAVIS, in her official capacity as         §
Director of the City of Dallas Office of   §
Equity and Human Rights                    §

                       MEMORANDUM OPINION & ORDER

       Like several other Texas cities, the City of Dallas has enacted an ordinance

 requiring employers to provide paid sick leave to most employees working within the

 Dallas city limits. Plaintiffs, the State of Texas and two Collin County headquartered

 employers with employees who work in Dallas, ESI/Employee Solutions, L.P. (“ESI”)

 and Hagan Law Group, L.L.C. (“Hagan”), assert that the Dallas paid sick leave

 ordinance runs afoul of both the federal and state constitutions and is therefore

 unenforceable. 1

       Before the Court is a Motion to Dismiss filed by Defendants City of Dallas, T.C.

 Broadnax,   and    Beverly   Davis   (collectively,   “the   City”),   (Dkt.   #36),   and

 Employer-Plaintiffs’ Motion for Preliminary Injunction, (Dkt. #3), joined by the State

 of Texas, (Dkt. #21). The City has moved to dismiss Plaintiffs’ claims under Federal



       1 ESI and Hagan will sometimes be collectively referenced herein as the
 “Employer-Plaintiffs.”




                                           1
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 2 of 63 PageID #: 1265



Rule of Civil Procedure 12(b)(1) and Rule 12(b)(6). (Dkt. #36). The State of Texas and

the Employer-Plaintiffs’ motion for preliminary injunction requests that the Court

issue an injunction to halt the enforcement of the City’s Paid Sick Leave Ordinance

until an ultimate ruling on the merits is made.

       The Court, having considered the motion to dismiss, response, reply, and

applicable law, GRANTS in part and DENIES in part the motion. (Dkt. #36). 2 The

Court further GRANTS the Plaintiffs’ motion for preliminary injunction.

(Dkt. #3, #21). 3

                                       I. BACKGROUND

A.     The City’s Paid Sick Leave Ordinance

       On April 24, 2019, the City enacted the Paid Sick Leave Ordinance (the

“Ordinance”). Dallas, Texas, Ordinance No. 31181; Municipal Code § 20-1–20-12. The




       2The Employer-Plaintiffs have made hearsay and relevance objections to Defendants’
Exhibit 2 under Federal Rules of Evidence 802, 401, and 403. (Dkt. #48 at 27). Defendants’
Exhibit 2 consists of the Dallas City Council agenda and minutes from the meeting at which
the Ordinance was passed. As this evidence does not support the Rule 12(b)(1) portion of the
City’s motion to dismiss, and the Court does not consider matters beyond the complaint in
reviewing a 12(b)(6) motion to dismiss, the Court did not consider Exhibit 2. See Baker v.
Putnal, 75 F.3d 190, 196 (5th Cir. 1996) (“[T]he court may not look beyond the pleadings in
ruling on [a Rule 12(b)(6)] motion.”). The Employer-Plaintiffs’ objections to Exhibit 2 are,
therefore, overruled as moot.

       3   The Employer-Plaintiffs make several objections in their reply to evidence
Defendants offer in support of their response, including that such evidence is hearsay,
unauthenticated, and irrelevant. (Dkt. #24). These objections are overruled. See Sierra Club,
Lone Star Chapter v. F.D.I.C., 992 F.2d 545, 551 (5th Cir. 1993) (“[A]t the preliminary
injunction stage, . . . the district court may rely on otherwise inadmissible evidence, including
hearsay evidence.”); Fed. Sav. & Loan Ins. Corp. v. Dixon, 835 F.2d 554, 558 (5th Cir. 1987)
(citing Univ. of Tex. v. Camenisch, 451 U.S. 390, 395, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981))
(“[A] preliminary injunction proceeding is not subject to jury trial procedures.”). In any event,
the Court did not rely on the objected-to materials in reaching its decision.




                                               2
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 3 of 63 PageID #: 1266



Ordinance, which became effective for “medium or large employers” on

August 1, 2019, and will become effective for “small employers” on August 1, 2021,

requires employers to grant one hour of paid sick leave for every thirty hours worked

by an employee within Dallas, regardless of the employer’s location. 4 Dall. City

Code § 20-4(a)–(b).

      The Ordinance allows employees working in Dallas to earn up to sixty-four

hours of sick leave time per year for medium or large employers and forty-eight hours

of sick leave time per year for small employers. Id. § 20-4(c)(1)–(2). Employees under

a collective bargaining agreement, however, may bargain to modify the yearly cap.

Id. § 20-4(e). When an employee uses accrued paid sick leave time, employers are

directed to pay employees their normal rate, exclusive of overtime premiums, tips,

and commissions, for each hour the employee is absent from work for reasons that

are authorized under the Ordinance. Id. § 20-5(a). Authorized reasons include

absence arising from mental or physical illness and preventative care for the

employee or their family members. Id. § 20-5(c).

      In addition to granting sick leave time, the Ordinance also contains reporting

and notice requirements for employers. Id. § 20-7. Among those requirements are

physical notices of rights and remedies under the Ordinance on signage and in an

employee handbook, where one exists. Id. § 20-7(b), (e). The employer must also track



      4 The Ordinance defines a “medium or large employer” as “an employer with more
than 15 employees at any time in the preceding 12 months, excluding the employer’s family
members.” Dall. City Code § 20-2(8). A “small employer” is “any employer that is not a
medium or large employer.” Id. § 20-2(11).




                                           3
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 4 of 63 PageID #: 1267



and report the number of sick leave hours available to each employee in writing on

no less than a monthly basis, id. § 20-7(a), as well as maintain logs of the hours

accrued, used, and available for each employee, id. § 20-7(d).

       The Ordinance authorizes the City to conduct investigations, triggered by

employee complaints, to assess employer compliance. Such investigations may

include the use of administrative subpoenas to compel witness attendance or material

and document production. Id. § 20-10(a)–(b). Violations of any portion of the

Ordinance will result in a fine. Id. § 20-11(a). However, aside from claims of

retaliation under section 20-8, the City will not begin to assess penalties for

Ordinance violations against medium or large employers until April 1, 2020, and will

not assess any penalties, including retaliation claims, against small employers until

April 1, 2021. Id. § 20-11(c).

B.     The Employer-Plaintiffs and the State of Texas Challenge the
       Enforceability of the Ordinance

       Shortly before the Ordinance became effective, Employer-Plaintiffs ESI and

Hagan filed this lawsuit, arguing that the Ordinance violates both the United States

Constitution and the Texas Constitution and is, therefore, unenforceable. ESI is a

Texas corporation, headquartered in Plano, Texas, that provides temporary staffing

in various industries. ESI employs over 300 temporary employees within the City of

Dallas at any given time. Hagan is a Texas corporation, based in Allen, Texas, that

provides legal counseling and representation to employers and executives in various

industries located in Texas. Hagan currently employs one attorney who works full

time from home within the City of Dallas.




                                          4
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 5 of 63 PageID #: 1268



      The Employer-Plaintiffs claim that the Ordinance violates their Fourth

Amendment right to be free from unreasonable searches and seizures, their

Fourteenth Amendment right to equal protection under the laws, and both their own

and their employees’ First Amendment right to freedom of association. The

Employer-Plaintiffs further allege that the Ordinance is preempted by the Texas

Minimum Wage Act (“TMWA”) and, therefore, violates the Texas Constitution. The

Employer-Plaintiffs have requested declaratory and injunctive relief, including a

preliminary injunction barring the enforcement of the Ordinance pending a final

ruling on the merits. The State of Texas has joined the suit, but it seeks declaratory

and injunctive relief only on the claim that the Ordinance is preempted by the TMWA

and therefore contravenes the Texas Constitution. The Employer-Plaintiffs filed a

preliminary injunction motion, which was later joined by the State.

      The City has filed a motion to dismiss all claims made by Plaintiffs under

Federal Rule of Civil Procedure 12(b)(1) (lack of subject matter jurisdiction) and Rule

12(b)(6) (failure to state a claim). The City contends that the Employer-Plaintiffs do

not have standing to challenge the Ordinance on First Amendment grounds either on

their own behalf or on behalf of their employees. Further, the City claims that

Plaintiff Hagan does not have standing to bring any claim because enforcement of the

Ordinance as to Hagan is too remote in time. The City also claims that all Plaintiffs

have failed to state a claim as to each of the federal and state constitutional

challenges, and that they have likewise failed to adequately plead municipal liability

under Monell v. Department of Social Services of the City of New York, 436 U.S. 658,




                                          5
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 6 of 63 PageID #: 1269



98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Lastly, the City asks the Court, in the

alternative, to decline supplemental jurisdiction over Plaintiffs’ claim that the

Ordinance is preempted by the TMWA under state law.

                    II. MOTION TO DISMISS UNDER RULE 12(b)(1)

      The City’s Rule 12(b)(1) motion challenges (1) the Employer-Plaintiffs’

standing to bring a claim under the First Amendment on their own behalf and on

behalf of their employees, and (2) Hagan’s standing to bring any claim with respect

to the Ordinance. Because courts must generally address jurisdiction before reaching

the merits, the Court will address these questions of standing first. See Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 94, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998)

(quoting Ex parte McCardle, 7 Wall. 506, 514, 19 L.Ed. 264 (1868)) (“Without

jurisdiction, the court cannot proceed at all in any cause.” (internal quotation marks

omitted)).

A.    Rule 12(b)(1) Legal Standards

      “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256, 133

S.Ct. 1059, 185 L.Ed.2d 72 (2013) (quoting Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994)). A federal court has

original jurisdiction to hear a suit when it is asked to adjudicate a case or controversy

that arises under federal question or diversity jurisdiction. U.S. CONST., art. III, § 2,

cl.1; 28 U.S.C. §§ 1331–32. Courts have “an independent obligation to determine

whether subject-matter jurisdiction exists . . . .” Arbaugh v. Y&H Corp., 546 U.S. 500,




                                           6
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 7 of 63 PageID #: 1270



514, 126 S.Ct. 1235, 163 L.Ed.2d 1097 (2006). However, a defendant may also

challenge the court’s subject matter jurisdiction by filing a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(1).

      A Rule 12(b)(1) challenge to the court’s subject matter jurisdiction to hear a

claim may address the sufficiency of the facts pleaded in the complaint (a “facial”

attack) or may challenge the accuracy of the facts underpinning the claimed federal

jurisdiction (a “factual” attack). See King v. U.S. Dep’t of Veteran’s Affairs, 728 F.3d

410, 413 (5th Cir. 2013) (quoting Ramming v. United States, 281 F.3d 158, 161 (5th

Cir. 2001)) (noting that subject matter jurisdiction is amenable to a facial or factual

attack). “An attack is ‘factual’ rather than ‘facial’ if the defendant ‘submits affidavits,

testimony, or other evidentiary materials’” to controvert subject matter jurisdiction.

Superior MRI Servs., Inc. v. Alliance Healthcare Servs., Inc., 778 F.3d 502, 504 (5th

Cir. 2015) (quoting Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981)).

      When, as here, a defendant contests the facial sufficiency of the facts pleaded

in the complaint to confer jurisdiction, those facts are entitled to a presumption of

truth. See Ass’n of Am. Physicians & Surgeons, Inc. v. Tex. Med. Bd., 627 F.3d 547,

553 (5th Cir. 2010) (accepting material allegations in the complaint as true when

subject matter jurisdiction was challenged on the basis of the pleadings); Williamson

v. Tucker, 645 F.2d 404, 412 (5th Cir. 1981) (noting that the court “must consider the

allegations in the plaintiff’s complaint as true” if a Rule 12(b)(1) motion is based on

the face of the complaint). However, a legal conclusion “couched as a factual

allegation” is not entitled to the same presumption of truth. Alfred v. Harris Cty.




                                            7
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 8 of 63 PageID #: 1271



Hosp. Dist., 666 F. App’x 349, 352 (5th Cir. 2016) (quoting Machete Prods., L.L.C. v.

Page, 809 F.3d 281, 287 (5th Cir. 2015)) (per curiam) (unpublished). If the facts as

pleaded are sufficient to confer jurisdiction, then a Rule 12(b)(1) motion will not

succeed. Paterson, 644 F.2d at 523.

B.    Discussion

      1.     Hagan’s standing to bring a claim

      The City has moved to dismiss Employer-Plaintiff Hagan’s claims for lack of

subject matter jurisdiction. Because the Ordinance does not go into effect as to Hagan

until August 2021, the City asserts that any injury Hagan alleges based on the

Ordinance’s enactment is too remote and speculative to appropriately adjudicate at

this time. The City, therefore, asks the Court to find that Hagan does not have

standing to bring a claim under the Ordinance and to dismiss Hagan’s claims for lack

of subject matter jurisdiction. The Employer-Plaintiffs argue in response that

Hagan’s injuries are not remote or speculative because Hagan is indisputably an

object of the Ordinance’s regulation and will have to take action and expend money

to comply with the Ordinance’s mandates before it goes into effect.

      To allege facts sufficient to establish standing, a plaintiff must show “(1) an

injury in fact, (2) a sufficient causal connection between the injury and the conduct

complained of, and (3) a likel[ihood] that the injury will be redressed by a favorable

decision.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157–58, 134 S.Ct. 2334,

189 L.Ed.2d 246 (2014) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61, 112

S.Ct. 2130, 119 L.Ed.2d 351 (1992)) (internal quotation marks omitted) (alteration in




                                          8
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 9 of 63 PageID #: 1272



original). An injury satisfies Article III requirements when it is concrete,

particularized, and actual or imminent. Clapper v. Amnesty Int’l USA, 568 U.S. 398,

408, 133 S.Ct 1138, 185 L.Ed.2d 264 (2013).

      In an action brought under the Declaratory Judgment Act, as here, the

standing requirement can be met by establishing “actual present harm or a

significant possibility of future harm,” Bauer v. Texas, 341 F.3d 352, 357–58 (5th Cir.

2003) (quoting Peoples Rights Org. v. City of Columbus, 152 F.3d 522, 527 (6th Cir.

1998)), “even though the injury-in-fact has not yet been completed,” id. (quoting Nat’l

Rifle Ass’n of Am. v. Magaw, 132 F.3d 272, 280 (6th Cir. 1997)). The Supreme Court

has stated that “[a]n allegation of future injury may suffice if the threatened injury

is ‘certainly impending,’ or there is a ‘substantial risk’ that the harm will occur.”

Susan B. Anthony List, 573 U.S. at 157–58 (quoting Clapper, 568 U.S. at 414 n.5).

Further, a plaintiff can “bring a preenforcement suit when he ‘has alleged an

intention to engage in a course of conduct arguably affected with a constitutional

interest, but proscribed by a statute, and there exists a credible threat of prosecution

thereunder.’” Id. at 160 (quoting Babbitt v. United Farm Workers Nat’l Union, 442

U.S. 289, 298, 99 S.Ct. 2301, 60 L.Ed.2d 895 (1979)).

      Here, Hagan asserts that it will imminently suffer harm by being forced to act

in a financially detrimental way to become compliant with the Ordinance. While the

Ordinance states that employees of small employers like Hagan will not begin

accruing sick leave time and the City will not begin assessing penalties until

August 1, 2021, Hagan must act prior to that time to become compliant. For example,




                                           9
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 10 of 63 PageID #: 1273



Hagan must procure new software to accommodate tracking requirements, among

other things, in preparation for the day the Ordinance becomes enforceable against

it.

       The City argues that, prior to the Ordinance becoming enforceable,

circumstances may change so that Hagan may no longer be subject to the Ordinance.

Such speculation fails to address the substance of Hagan’s contention: under current

circumstances the Ordinance requires Hagan to take action in order to become

compliant. Thus, Hagan’s injury is “certainly impending” and it has standing to

challenge the Ordinance. 5

       For these reasons, the City’s Rule 12(b)(1) motion to dismiss Hagan’s claims

for lack of subject matter jurisdiction is DENIED.




       5 For the same reasons, Hagan’s claims are also ripe for review. Unlike standing, the
doctrine of ripeness does not speak to who may sue, but instead when a claim may be brought.
Thomas v. Union Carbide Agr. Prods. Co., 473 U.S. 568, 580, 105 S.Ct. 3325, 87 L.Ed.2d 409
(1985) (quoting Blanchette v. Conn. Gen. Ins. Corps., 419 U.S. 102, 140, 95 S.Ct. 335, 42
L.Ed.2d 320 (1974)). “Ripeness ‘requir[es] us to evaluate both the fitness of the issues for
judicial decision and the hardship to the parties of withholding court consideration.’” Texas
v. United States, 523 U.S. 296, 300–01, 118 S.Ct. 1257, 140 L.Ed.2d 406 (1998) (quoting
Abbott Labs. v. Gardner, 387 U.S. 136, 149, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967)) (alteration
in original).
        The City argues that Hagan will not suffer hardship if the issues are not adjudicated
at this time because the Ordinance is not yet enforceable as to small employers. See Dall.
City Code § 20-4(b). But “[t]he Supreme Court has found hardship to inhere in legal harms,”
specifically, in the “harm of being ‘force[d] . . . to modify [one’s] behavior in order to avoid
future adverse consequences.’” Texas v. United States, 497 F.3d 491, 499 (5th Cir. 2007)
(quoting Ohio Forestry Ass’n v. Sierra Club, 523 U.S. 726, 734, 118 S.Ct. 1665, 140 L.Ed.2d
921 (1998)) (alteration in original). Because Hagan has shown that it will imminently suffer
harm by being forced to act in a financially detrimental way to become compliant with the
Ordinance now, its claims are ripe for adjudication.




                                              10
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 11 of 63 PageID #: 1274



      2.     The Employer-Plaintiffs’ standing to bring a claim under the
             First Amendment on their own behalf

      The City claims that the Employer-Plaintiffs do not have standing to bring a

First Amendment claim on their own behalf. The Employer-Plaintiffs allege that

section 20-4(e) of the Ordinance infringes on their First Amendment right to freedom

of association. Section 20-4(e) allows employers operating under a collective

bargaining agreement to modify the yearly cap on sick leave time. It is undisputed

that section 20-4(e) effectively exempts “unionized” employers from the Ordinance

because the cap can be bargained down to zero. The Employer-Plaintiffs contend that

affording this potential exemption only to unionized employers impermissibly coerces

non-unionized employers to give up their constitutionally protected right to refrain

from associating with a union. In response, the City argues that the

Employer-Plaintiffs have no right or ability to be unionized and, therefore, do not

have standing to bring a First Amendment claim on that ground. Accordingly, the

City asks the Court to dismiss the Employer-Plaintiffs’ First Amendment claim for

lack of standing under Rule 12(b)(1). Because this question properly goes to the

merits of the Employer-Plaintiffs’ claim rather than to their standing to bring it, the

Court DENIES the City’s Rule 12(b)(1) motion as to the Employer-Plaintiffs’ First

Amendment claim brought on their own behalf.

      It is well established that an attack on the validity of a claim does not call into

question the court’s authority to decide it. See Steel Co., 523 U.S. at 89 (“[T]he absence

of a valid (as opposed to arguable) cause of action does not implicate subject-matter




                                           11
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 12 of 63 PageID #: 1275



jurisdiction, i.e., the courts’ statutory or constitutional power to adjudicate the

case.”(emphasis in original)). Instead, a court has jurisdiction where “the right of the

petitioners to recover under their complaint will be sustained if [the laws] are given

one construction and will be defeated if they are given another[.]” Bell v. Hood, 327

U.S. 678, 685, 66 S.Ct. 773, 90 L.Ed. 939 (1946). Only when a claim is “immaterial

and made solely for the purpose of obtaining jurisdiction or where such a claim is

wholly insubstantial and frivolous” is it appropriate to dismiss for lack of subject

matter jurisdiction. Steel Co., 523 U.S. at 89 (quoting Bell, 327 U.S. at 682–83).

      The City claims that the Employer-Plaintiffs have no right to unionize and,

therefore, lack standing to bring a First Amendment claim against the City for

infringing upon that right. Not so. Such an argument makes the precise error

Steel Co. cautions against. Although a business’s right to unionize or refrain from

unionizing has not been explicitly recognized, the contention that it exists is by no

means a frivolous claim nor is it patently foreclosed. See Janus v. Am. Fed’n of State,

Cty., & Mun. Emps., Council 31, ––– U.S. ––––, 138 S.Ct. 2448, 2463, 201 L.Ed.2d

924 (2018) (“The right to eschew association for expressive purposes is likewise

protected.”); Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 342, 130 S.Ct.

876, 175 L.Ed.2d 753 (2010) (recognizing that “First Amendment protection extends

to corporations”); Mote v. Walthall, 902 F.3d 500, 507 (5th Cir. 2018) (quoting Prof’l

Ass’n of Coll. Educators, 730 F.2d 258, 262 (5th Cir. 1984)) (“[P]rotected First

Amendment rights flow to unions as well as to their members and organizers.”

(internal quotation marks omitted)). Accordingly, an argument centered on whether




                                          12
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 13 of 63 PageID #: 1276



a business holds a right to unionize in the context of this challenge is properly made

on the merits and is not so “insubstantial and frivolous” that it implicates standing.

      The Employer-Plaintiffs have sufficiently alleged Article III standing. Their

pleadings allege an injury in fact by asserting that the Employer-Plaintiffs’ right to

freedom of association has been infringed by the enactment of the Ordinance.

Specifically, the Employer-Plaintiffs claim that section 20-4(e) impermissibly coerces

them to give up their right to refrain from associating with a union. This alleged harm

will be redressed if the Ordinance is enjoined. As the Employer-Plaintiffs have made

sufficient allegations to justify Article III standing to bring a First Amendment claim

on their own behalf, the City’s Rule 12(b)(1) motion to dismiss this claim is DENIED.

      3.     The Employer-Plaintiffs’ third-party standing to bring a First
             Amendment claim on behalf of their employees

      The Employer-Plaintiffs also seek to vindicate their employees’ First

Amendment right to freedom of association, again challenging section 20-4(e) of the

Ordinance. The Employer-Plaintiffs maintain that their employees are harmed by

the inability of the Employer-Plaintiffs to have the same flexibility as a unionized

workplace to modify the yearly cap on sick leave time imposed by the Ordinance.

According to the Employer-Plaintiffs, this lack of flexibility will result in the

reduction of other benefits currently enjoyed by their employees.

      The City contends that the Employer-Plaintiffs have failed to plead any basis

for third-party standing to raise First Amendment claims on behalf of their

employees. The City further asserts that, even if the Employer-Plaintiffs had pleaded

third-party standing, there is no basis for allowing the Employer-Plaintiffs to bring




                                          13
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 14 of 63 PageID #: 1277



claims on behalf of their employees in this case. Specifically, the City argues that the

Employer-Plaintiffs and their employees do not have the type of relationship that

would allow for third-party standing because, in the context of unionization issues,

the nature of the employer–employee relationship is necessarily adverse. The City

further argues that non-unionized employees are not injured by the Ordinance.

Although the Court disagrees with the City’s reasoning, it concludes that the

Employer-Plaintiffs lack third-party standing to assert their employees’ First

Amendment      rights.   The    City’s   Rule   12(b)(1)   motion    to   dismiss   the

Employer-Plaintiffs’ First Amendment claim purportedly brought on behalf of their

employees is therefore GRANTED.

      In addition to constitutional standing requirements under Article III, the

Supreme Court has established prudential constraints that are “judicially

self-imposed limits on the exercise of federal jurisdiction.” Elk Grove Unified Sch.

Dist. v. Newdow, 542 U.S. 1, 11, 124 S.Ct. 2301, 159 L.Ed.2d 98 (2004). These

prudential constraints require the court to refrain from adjudicating claims that

allege generalized grievances or assert the rights of third parties, even if Article III

requirements are otherwise met. Warth v. Seldin, 422 U.S. 490, 498–99, 95 S.Ct.

2197, 45 L.Ed.2d 343 (1975) (noting that prudential restrictions on standing are in

place to avoid courts being “called upon to decide abstract questions of wide public

significance even though other governmental institutions may be more competent to

address the questions and even though judicial intervention may be unnecessary to

protect individual rights”). However, the prohibition against bringing claims on




                                          14
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 15 of 63 PageID #: 1278



behalf of third parties is not categorical. The Supreme Court has recognized a limited

number of situations in which it is appropriate to allow a party to bring claims on

behalf of another. See Powers v. Ohio, 499 U.S. 400, 410–11, 111 S.Ct. 1364, 113

L.Ed.2d 411 (1991) (third-party standing); Texans United for a Safe Econ. Educ. Fund

v. Crown Cent. Petroleum Corp., 207 F.3d 789, 792 (5th Cir. 2000) (associational

standing).

      As here, one of the situations in which a litigant may assert the rights of a

third party is when, in addition to his or her own Article III standing to bring the

claim, the litigant also has a close relationship to the third party such that the parties’

interests are aligned and some “hindrance to the third party’s ability to protect his or

her own interests” exists. Powers, 499 U.S. at 411. When any of the three components

are missing, courts should dismiss the claim for lack of standing. Id.

      As discussed above, a motion to dismiss for lack of standing may be either

“facial” or “factual.” Superior MRI Servs., Inc., 778 F.3d at 504. Here, because the

City has offered no evidence to contest the Employer-Plaintiffs’ third-party standing,

the City has made a “facial” attack on standing. “A facial attack on the complaint

requires the court merely to look and see if plaintiff has sufficiently alleged a basis of

subject matter jurisdiction, and the allegations in his complaint are taken as true for

the purposes of the motion.” Cell Sci. Sys. Corp. v. La. Health Serv. Eyeglasses,

No. 18-31034, 2020 WL 1285033, at *3 (5th Cir. Mar. 17, 2020) (per curiam)

(unpublished). Liberally construing the Employer-Plaintiffs’ Amended Complaint,

there are allegations that both ESI and Hagan’s employees have chosen not to be




                                            15
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 16 of 63 PageID #: 1279



unionized, thus suggesting that they do not wish to associate with a union.

(Dkt. #9 ¶¶ 7–8, 41). The Court notes that the fact that the Employer-Plaintiffs’

employees have not unionized does not, standing alone, mean that all, some, or none

of those employees affirmatively do not wish to unionize. However, the Court

recognizes that it is possible that the interests of the Employer-Plaintiffs and their

employees could plausibly align in rejecting a unionized workplace. And because the

City has made a facial attack on the Employer-Plaintiffs’ standing, at this stage of

the proceedings the Court assumes the truth of the Employer-Plaintiffs’ assertion

that their interests align with their employees on this issue. The relationship prong

of the third-party standing requirement is therefore sufficiently pleaded. 6

       In addition to a close relationship and alignment of interests, to establish

third-party standing the Employer-Plaintiffs must also plead that their employees

are hindered in bringing a First Amendment claim themselves. In their Amended

Complaint, the Employer-Plaintiffs suggest that, because the Ordinance only

regulates employers, employees would not have standing to bring a claim on their

own. Because this is a legal conclusion rather than a factual allegation, it is not

entitled to a presumption of truth. See Williamson, 645 F.2d at 412 (noting that “the



       6 The City additionally argues that “non-unionized employees suffer no loss of benefits
and potentially have access to greater benefits under the Ordinance than employees subject
to a collective bargaining agreement” to demonstrate a lack of alignment with the
Employer-Plaintiffs. (Dkt. #36 at 13). This argument misses the mark at the outset because
the Employer-Plaintiffs’ allegation—that their employees are harmed because the benefit of
bargaining below the cap is denied to them unless they unionize—is entitled to a presumption
of truth in the context of the City’s facial attack on standing. The City’s assertion may also
be inaccurate. Although many employees will likely receive a benefit under the Ordinance
that they would not have received otherwise, other employees may be losing a better or less
restrictive benefit because their employer must provide sick leave time.




                                             16
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 17 of 63 PageID #: 1280



plaintiff is left with safeguards similar to those retained when a Rule 12(b)(6) motion

to dismiss for failure to state a claim is raised” when a Rule 12(b)(1) motion is based

on the face of the complaint). Therefore, the Court must determine whether the

employees would be hindered in bringing their own First Amendment claim under

the Ordinance.

      When a plaintiff is the object of the regulation he challenges, establishing

standing is generally not difficult. Lujan, 504 U.S. at 561. However, when a challenge

is brought by a litigant who is not the object of the regulation at issue, standing to

challenge the law “is ordinarily ‘substantially more difficult’ to establish.” Id. at 562

(quoting Allen v. Wright, 486 U.S. 737, 758, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984)).

This is because the causation and redressability aspects of standing may become

functions of “the unfettered choices made by independent actors not before the court.”

Id. (quoting ASARCO, Inc. v. Kadish, 490 U.S. 605, 615, 109 S.Ct. 2037, 104 L.Ed.2d

696 (1989)) (internal quotation marks omitted).

      Here, however, Employer-Plaintiffs’ employees would not have difficulty

establishing their standing to assert a First Amendment claim challenging the

Ordinance. The injury in fact and redressability elements of standing clearly would

be met. First, non-unionized employees subject to the Ordinance could claim that the

Ordinance coerces them to give up their First Amendment right to refrain from

associating with a union in order to enable them to bargain to modify the Ordinance’s

yearly sick leave cap. In so doing, the employees would state a plausible injury in fact.

Second, the plausible injury to the employees’ First Amendment rights could be




                                           17
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 18 of 63 PageID #: 1281



redressed through declaratory and injunctive relief like that requested by the

Employer-Plaintiffs in this case.

      Third, although they are not expressly regulated by the Ordinance, employees

are directly impacted as the other half of a regulated dyad. By design, the Ordinance

alters the terms of the employer–employee relationship, imposing sick leave

requirements that immediately affect both employers and employees, including the

Ordinance’s provision allowing only unionized workplaces to modify the Ordinance’s

yearly sick leave cap. For purposes of standing analysis, there is a critical distinction

between would-be litigants who are directly impacted by the regulation of a third

party, and those who are not. Compare id. at 558 (finding no standing when

environmental advocates brought a declaratory action challenging the geographic

scope of a statute that regulated federal agencies in funding projects that impacted

endangered species), with Craig v. Boren, 429 U.S. 190, 192–96, 97 S.Ct. 451, 50

L.Ed.2d 397 (1976) (finding standing for a 20-year-old man to challenge a statute that

forbade vendors from selling 3.2% beer to men between the ages of 18 and 21). Courts

have repeatedly concluded that unregulated parties have standing when their rights

are necessarily impacted by the regulation of a third party. See, e.g., MD II Entm’t v.

City of Dallas, 28 F.3d 492, 497 (5th Cir. 1994) (declining to allow third-party

standing where there “was no practical obstacle” to dancers raising their own equal

protection claim against a zoning statute regulating their employer); cf. Mainstreet

Org. of Realtors v. Calumet City, 505 F.3d 742 (7th Cir. 2007) (refusing to allow

realtors to challenge a point-of-sale inspection ordinance because homeowners would




                                           18
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 19 of 63 PageID #: 1282



be better advocates for their property rights despite homeowners not being directly

regulated by the ordinance). Here, the Ordinance applies differently to employers

when their employees have chosen to unionize, allowing the sick leave cap to be

altered only for unionized workplaces. Thus, although employees are not expressly

regulated by the Ordinance, their ability to bargain to reduce the yearly cap is directly

conditioned on their own decision to unionize. Because the Ordinance directly impacts

employees as well as their employers, the Court concludes that there is no reason to

believe that the Employer-Plaintiffs’ employees would lack standing to challenge the

Ordinance.

      For these reasons, the Employer-Plaintiffs have not sufficiently pleaded a

hindrance to their employees bringing a claim challenging the Ordinance, leaving no

basis on which the Employer-Plaintiffs can properly assert third-party standing. The

City’s motion to dismiss the Employer-Plaintiffs’ First Amendment claim brought on

behalf of their employees is therefore GRANTED.

                   III. MOTION TO DISMISS UNDER RULE 12(b)(6)

      The City also moves for dismissal of all of the Plaintiffs’ claims for failure to

state a claim under Rule 12(b)(6), as well as all of the Employer-Plaintiffs’

constitutional claims for failure to plead municipal liability under Monell v.

Department of Social Services of the City of New York, 436 U.S. 658, 98 S.Ct. 2018, 56

L.Ed.2d 611 (1978).




                                           19
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 20 of 63 PageID #: 1283



A.    Rule 12(b)(6) Legal Standards

      Under the relaxed pleading standards of Federal Rule of Civil Procedure

8(a)(2), a complaint need only contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” When a defendant contends that a

plaintiff has failed to meet this standard, Rule 12(b)(6) provides a mechanism to

challenge the legal sufficiency of a claim early in litigation. Such motions are,

however, “viewed with disfavor and rarely granted.” Test Masters Educ. Servs., Inc.

v. Singh, 428 F.3d 559, 570 (5th Cir. 2005).

      To survive a motion to dismiss brought under Rule 12(b)(6), a plaintiff must

plead in its complaint only “enough facts to state a claim for relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d

929 (2007). “The court’s review is limited to the complaint, any documents attached

to the complaint, and any documents attached to the motion to dismiss that are

central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P.

v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan

Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000)).

      Although a probability that the defendant is liable is not required, the

plausibility standard demands “more than a sheer possibility.” Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). In assessing a motion to

dismiss under Rule 12(b)(6), the facts pleaded are entitled to a presumption of truth,

but legal conclusions that lack factual support are not entitled to the same

presumption. Id. To determine whether the plaintiff has pleaded enough to “nudge[]




                                          20
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 21 of 63 PageID #: 1284



their claims across the line from conceivable to plausible,” a court draws on its own

“judicial experience and common sense.” Id. at 679–80 (first quoting Twombly, 550

U.S. at 570, then citing Iqbal v. Hasty, 490 F.3d 143, 157–58 (2nd Cir. 2007)) (internal

quotation marks omitted). This threshold is surpassed when “a plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S.

at 556).

B.     Municipal Liability under Monell

       The City moves for dismissal of the Employer-Plaintiffs’ constitutional claims

based on the assertion that the Employer-Plaintiffs have not sufficiently pleaded the

Monell requirements necessary to impose liability for deprivation of constitutional

rights under 42 U.S.C. § 1983. 436 U.S. at 694. Under Monell, a municipality cannot

be sued under section 1983 unless it can be established that the constitutional

violation was the result of an official policy. Id. An official policy is:

       1. A policy statement, ordinance, regulation, or decision that is officially
       adopted and promulgated by the municipality’s lawmaking officers or by
       an official to whom the lawmakers have delegated policy-making
       authority; or

       2. A persistent, widespread practice of city officials or employees, which,
       although not authorized by officially adopted and promulgated policy, is
       so common and well settled as to constitute a custom that fairly
       represents municipal policy.

Bennett v. City of Slidell, 735 F.2d 861, 861 (5th Cir. 1984) (en banc) (per curiam).

       The alleged pleading deficiency complained of by the City is that the

Employer-Plaintiffs did not specifically identify the Monell elements of municipal

liability in their complaint. This argument fails. Because the Dallas City Council is



                                             21
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 22 of 63 PageID #: 1285



the “final policy maker of the [C]ity of Dallas,” the Employer-Plaintiffs must only

plead that the city council officially adopted and promulgated an unconstitutional

ordinance. See Groden v. City of Dall., 826 F.3d 280, 284 (5th Cir. 2016) (finding that

because “the policymaker is a legal question that need not be pled,” a complaint “need

only allege facts that show an official policy, promulgated or ratified by the

policymaker, under which the municipality is said to be liable” to survive a motion to

dismiss). The Employer-Plaintiffs have clearly stated in their amended complaint

that “the City enacted the Paid Sick Leave Ordinance,” (Dkt. #9 ¶ 13), and that the

Ordinance is unconstitutional under various legal theories, (Dkt. #9 ¶¶ 58, 62, 66).

The City, in its motion to dismiss, acknowledges that the city council adopted the

Ordinance. (Dkt. #36 at 2). The Employer-Plaintiffs have met the pleading

requirements necessary to confer municipal liability under section 1983. The City’s

motion to dismiss on this theory is therefore DENIED.

C.    Rule 12(b)(6) Challenge to the Employer-Plaintiffs’ First Amendment
      Claim

      The Employer-Plaintiffs assert that the Ordinance violates their right to

associate under the First Amendment, pointing to section 20-4(e) of the Ordinance,

which permits unionized employers operating with a collective bargaining agreement

to “modify the yearly cap” of paid sick leave. The Employer-Plaintiffs contend that,

through section 20-4(e), the Ordinance impermissibly conditions the benefit of

bargaining to modify the Ordinance’s yearly sick leave cap on employers giving up

their right to refrain from unionizing, without the justification of being narrowly

tailored to a compelling governmental interest. The Employer-Plaintiffs further




                                          22
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 23 of 63 PageID #: 1286



allege that, because their employees have not unionized of their own accord, and

because as employers they have not voluntarily recognized a union to represent the

employees, they are not and do not wish to be “unionized employers.” The City argues

that the Employer-Plaintiffs have failed to state a claim because they have no

unilateral right to unionize.

      The First Amendment’s freedom of association “provides both public and

private employees the right to organize . . . and belong[s] to labor unions.” Vicksburg

Firefighters Ass’n, Local 1686 Int’l Ass’n of Firefighters v. City of Vicksburg, 761 F.2d

1036, 1039 (5th Cir. 1985) (citing Smith v. Ark. State Highway Emps., Local 1315,

441 U.S. 463, 464–66, 99 S.Ct. 1826, 60 L.Ed.2d 360 (1979)). The government

infringes on that right when it “tak[es] steps to discourage or prohibit union

membership or association.” Smith, 441 U.S. at 466. Similarly, the existence of the

right to associate “plainly presupposes a freedom not to associate.” Boy Scouts of Am.

v. Dale, 530 U.S. 640, 648, 120 S.Ct. 2446, 147 L.Ed.2d 554 (2000) (quoting Roberts

v. U.S. Jaycees, 468 U.S. 609, 623, 104 S.Ct. 3244, 82 L.Ed.2d 462 (1984)) (internal

quotation marks omitted).

      The unconstitutional conditions doctrine prevents the government from

making some benefit contingent on relinquishing a constitutional right. See Koontz

v. St. Johns River Water Mgmt. Dist., 570 U.S. 595, 604, 133 S.Ct. 2586, 186 L.Ed.2d

697 (2013) (quoting Regan v. Taxation With Representation of Wash., 461 U.S. 540,

545, 103 S.Ct. 1997, 76 L.Ed.2d 129 (1983)) (“We have said in a variety of contexts

that ‘the government may not deny a benefit to a person because he exercises a




                                           23
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 24 of 63 PageID #: 1287



constitutional right.’”). In other words, where government action compelling or

prohibiting some sort of association would be unconstitutional, so too is government

action coercing the same. See Sherbert v. Verner, 374 U.S. 398, 406, 83 S.Ct. 1790, 10

L.Ed.2d 965 (1963) (holding that it is unconstitutional “to condition the availability

of benefits” on a person’s “willingness to violate a cardinal principle of her religious

faith” because doing so “effectively penalizes the free exercise of her constitutional

liberties”).

       At the outset, the Court must determine whether the Employer-Plaintiffs

possess the right to unionize. It is undisputed, as the Employer-Plaintiffs correctly

state, that individuals, corporations, and other associations generally possess rights

under the First Amendment that are of the same nature and quality. See Citizens

United, 558 U.S. at 342–43 (noting that First Amendment rights extend to

corporations and other associations and are not treated differently than rights

afforded to natural persons). However, First Amendment rights can be infringed only

when those claiming the right have the ability to engage in the activity they contend

is improperly coerced. That is to say, there can be no infringement under the First

Amendment where it is impossible for the regulated entity to associate in the manner

it claims the regulation is coercing.

       The Employer-Plaintiffs claim that the Ordinance conditions the benefit of

being able to bargain to modify the yearly cap on giving up their right not to




                                          24
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 25 of 63 PageID #: 1288



associate—that is, their right to refrain from associating with a union. 7 But a union

is a special type of association whose creation begins with the actions of employees.

There is no mechanism for an employer to unilaterally unionize on the employees’

behalf without the employees’ impetus. Employees alone have the right to seek

unionization under the National Labor Relations Act (“NLRA”) by either asking the

National Labor Relations Board (“NLRB”) to conduct an election (“election provision”)

or by requesting that their employer voluntarily recognize the union (“voluntary

recognition provision”). 29 U.S.C. § 159(a); id. § 159(c)(1); see also Pac. Molasses Co.

v. N.L.R.B., 577 F.2d 1172, 1177 (5th Cir. 1978) (noting the method by which a union

establishes the authority to bargain on behalf of employees).

       The Employer-Plaintiffs maintain that their ability to “unionize” or, more

accurately, to associate with a union, is derived from the voluntary recognition

provision of the NLRA. They argue that they “have not elected to invite a union to

represent their employees” and, therefore, are exercising their right to refrain from

associating with a union. This assertion misunderstands the nature of unions and the

authority granted to employers by the voluntary recognition provision. An employer

cannot simply elect to recognize a union—they may do so only upon a sufficient

showing of support from employees. See 29 U.S.C. § 159(c)(1) (“Whenever a petition




       7  Although the Employer-Plaintiffs cite to Citizens United and Southwire Co. v.
N.L.R.B., 383 F.2d 235, 240 (5th Cir. 1967), for the proposition that they possess a First
Amendment right to refrain from operating as a unionized business, neither case specifically
addresses an employer’s right to unionize. See Citizens United, 558 U.S. at 342 (recognizing
that “First Amendment protections extend to corporations” in a discussion of corporate
political speech); Southwire Co., 383 F.2d at 240 (5th Cir. 1967) (discussing an employer’s
right to express an opinion regarding unionization rather than its right to unionize).




                                            25
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 26 of 63 PageID #: 1289



shall have been filed . . . by an employer, alleging that one or more individuals or

labor organization have presented to him a claim to be recognized. . . .”). Similarly,

employers cannot choose to refrain from becoming a “unionized” employer when faced

with sufficient support from employees. See id. (“Whenever a petition shall have been

filed . . . by an employee or group of employees. . . alleging that a substantial number

of employees wish to be represented. . . .”). Thus, the Employer-Plaintiffs cannot of

their own accord decide whether their employees will unionize. Because the

Employer-Plaintiffs themselves have no ability to decide whether their employees

will unionize, they certainly cannot be coerced into doing so. Therefore, the

Employer-Plaintiffs have not stated a legally cognizable claim under the First

Amendment. Accordingly, the City’s Rule 12(b)(6) motion to dismiss the

Employer-Plaintiffs’ First Amendment claim brought on their own behalf is

GRANTED.

D.    Rule 12(b)(6) Challenge to the Employer-Plaintiffs’ Equal Protection
      Claim

      The City also seeks dismissal under Rule 12(b)(6) of the Employer-Plaintiffs’

Fourteenth Amendment claim that the Ordinance violates their right to equal

protection under the laws. Like the Employer-Plaintiffs’ First Amendment claim, this

claim also concerns the provisions of section 20-4(e) of the Ordinance permitting only

unionized employers to modify the yearly cap of paid sick leave. The

Employer-Plaintiffs allege that, by including section 20-4(e), the Ordinance

intentionally and impermissibly distinguishes between employers operating under a

collective bargaining agreement and those that are not.




                                          26
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 27 of 63 PageID #: 1290



       “The Fourteenth Amendment[] promise[s] that no person shall be denied equal

protection of the laws.” Romer v. Evans, 517 U.S. 620, 631, 116 S.Ct. 1620, 134

L.Ed.2d 855 (1996) (citations omitted). However, laws often classify and disadvantage

some group. Id. Whether a particular type of classification is lawful depends both on

the group being classified and the activity being regulated. Laws that draw lines

distinguishing a suspect class—like those based on immutable characteristics such

as race, alienage, and national origin—or those that affect a fundamental right will

be analyzed under strict scrutiny. Frontiero v. Richardson, 411 U.S. 677, 682, 93 S.Ct.

1764, 36 L.Ed.2d 583 (1973). With some exceptions, 8 all others will be reviewed under

rational basis scrutiny. Heller v. Doe, 509 U.S. 312, 319, 113 S.Ct. 2637, 125 L.Ed.2d

257 (1993).

       Because the Employer-Plaintiffs do not have a fundamental right to unionize,

as discussed supra Section III(C), and are not a protected class, their equal protection

claim is subject to rational basis scrutiny. See Lyng v. Int’l Union, UAW, 485 U.S.

360, 370, 108 S.Ct. 1184, 99 L.Ed.2d 380 (1988) (determining that a statute refusing

food stamps to striking union members did not implicate a protected class or

fundamental right). Under rational basis review, the question before the Court is

whether the Ordinance’s classification of employers operating under a collective

bargaining agreement and those who are not is rationally related to some legitimate

governmental interest. The Court finds that it is.



       8  Sex or illegitimacy classifications are analyzed under intermediate scrutiny. See
Clark v. Jeter, 486 U.S. 456, 461, 108 S.Ct. 191, 100 L.Ed.2d 465 (1988) (discrimination based
on illegitimacy); Craig, 429 U.S. at 197 (discrimination based on sex).




                                             27
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 28 of 63 PageID #: 1291



      Legislation will survive rational basis scrutiny “if there is any reasonably

conceivable   state   of   facts   that   could   provide   a   rational   basis   for   the

classification”—even if the legislature does not provide one. Heller, 509 U.S. at 320

(quoting F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 313, 113 S.Ct. 2096, 124

L.Ed.2d 211 (1993)) (internal quotation marks omitted). Accordingly, a law is

presumed constitutional unless the challenger can “negative every conceivable basis

which might support it.” Id. (quoting Lehnhausen v. Lake Shore Auto Parts Co., 410

U.S. 356, 364, 93 S.Ct. 1001, 35 L.Ed.2d 351 (1973)).

      Although the rational basis standard is quite deferential, it is not “toothless.”

Schweiker v. Wilson, 450 U.S. 221, 234, 101 S.Ct. 1074, 67 L.Ed.2d 186 (1981)

(quoting Mathews v. Lucas, 427 U.S. 495, 510, 96, S.Ct. 2755, 49 L.Ed.2d 651 (1976))

(internal quotation marks omitted). “The State may not rely on a classification whose

relationship to an asserted goal is so attenuated as to render the distinction arbitrary

or irrational.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 446, 105 S.Ct.

3249, 87 L.Ed.2d 313 (1985) (citations omitted). Where the plaintiff pleads facts that

sufficiently negate any rational basis for the legislation, the equal protection claim

will survive a motion to dismiss. But where it does not, the claim will fail. See Crook

v. El Paso Indep. Sch. Dist., 277 F. App’x 477, 481 (5th Cir. 2008) (per curiam)

(unpublished) (upholding the district court’s dismissal of plaintiff’s equal protection

claim where the defendant identified a rational purpose for a classifying policy that

the plaintiff did not negate).




                                            28
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 29 of 63 PageID #: 1292



       In support of its motion to dismiss, the City points to “compliance” with federal

labor laws as its legitimate governmental interest. According to the City, because the

federal labor laws preempt claims brought under state and local laws that are

“substantially dependent upon analysis of the terms of a collective bargaining

agreement,” the Ordinance carved out employers operating under a collective

bargaining agreement to avoid preemption—thereby, as the argument goes, avoiding

conflict with federal law and its interests. (Dkt. #36 at 14) (citing Allis-Chalmers

Corp. v. Lueck, 471 U.S. 202, 220, 105 S.Ct. 1904, 85 L.Ed.2d 206 (1985)). Put

differently, the City argues that it had to include the collective bargaining agreement

classification or risk preemption. The City further defends the distinction by pointing

to other state laws which distinguish employers with a collective bargaining

agreement from those without one. Id. (citing TEX. LAB. CODE ANN. § 413.022(a))

(“Nothing in this section supersedes the provisions of a collective bargaining

agreement. . . .”).

       The Employer-Plaintiffs seize on the City’s use of the phrase “complying with

federal labor laws” in their attempt to rebut the City’s justification. They argue that

the City cannot have a legitimate interest in complying with federal labor laws

through the collective bargaining agreement distinction because the laws themselves

prohibit discrimination based on union status.

       While the Employer-Plaintiffs’ understanding of the general policy thrust of

federal labor law is correct, these arguments are unhelpful to their cause because

they do not confront the reason the City claims it created the distinction—to avoid




                                          29
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 30 of 63 PageID #: 1293



preemption. This rationale has been found to sufficiently justify a regulation subject

to rational basis review. See Boston Taxi Owners Ass’n, Inc. v. City of Boston, 180 F.

Supp. 3d 108, 118–19 (D. Mass. 2016) (acknowledging that drafting a regulation that

will not be preempted is a legitimate government objective for a city). Further, courts

have dismissed similar equal protection claims despite the NLRA’s interest in the

equitable treatment of union and non-union workers. See Babler Bros., Inc. v. Roberts,

761 F. Supp. 97, 101 (D. Or. 1991), aff’d, 995 F.2d 911 (9th Cir. 1993) (finding that an

overtime pay statute that exempted contractors that were a party to a collective

bargaining agreement did not violate equal protection).

      Because treating employers without a collective bargaining agreement

differently than those with one is rationally related to the City’s interest in crafting

legislation that avoids federal preemption, the Employer-Plaintiffs have not rebutted

“every conceivable basis” that supports the Ordinance’s classification. Accordingly,

the City’s motion to dismiss the Employer-Plaintiffs’ equal protection claim is

GRANTED.

E.    Rule 12(b)(6) Challenge to the Employer-Plaintiffs’ Fourth
      Amendment Claim

      The Employer-Plaintiffs claim that the Ordinance is unconstitutional on its

face under the Fourth Amendment. Specifically, the Employer-Plaintiffs contend

that, because the Ordinance authorizes city officials to issue administrative

subpoenas to employers compelling attendance of witnesses or production of

documents without precompliance review, it runs afoul of the Fourth Amendment.

The City moves to dismiss this claim, arguing that the Dallas City Code does, in fact,




                                          30
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 31 of 63 PageID #: 1294



provide a sufficient opportunity for subpoenaed employers to obtain precompliance

review.

      Facial challenges to a statute or ordinance are “the most difficult . . . to mount

successfully.” United States v. Salerno, 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d

697 (1987). But as the Supreme Court has recently explained, it “has never held that

these claims cannot be brought under any otherwise enforceable provision of the

Constitution.” City of Los Angeles v. Patel, 576 U.S. 409, 135 S.Ct. 2443, 2449, 192

L.Ed.2d 435 (2015). To the contrary, and in the specific context of a Fourth

Amendment facial challenge to a municipal ordinance, the Supreme Court has made

clear that “facial challenges under the Fourth Amendment are not categorically

barred or especially disfavored.” Patel, 135 S.Ct. at 2449; see also id. (observing that

the Supreme Court has “allowed [facial] challenges to proceed under a diverse array

of constitutional provisions” and that “Fourth Amendment challenges to statutes

authorizing warrantless searches are no exception”).

      The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects,” to be free from “unreasonable searches and

seizures,” and requires that warrants must be based on probable cause. U.S. CONST.

amend. IV. The rights secured by the Fourth Amendment extend not only to physical

searches, but also include compulsory inspection of documents in a commercial

establishment. See v. City of Seattle, 387 U.S. 541, 543–44, 87 S.Ct. 1737, 18 L.Ed.2d

943 (1967). Generally, warrantless searches conducted without judicial review are

“per se unreasonable.” Patel, 135 S.Ct. at 2452; see also Arizona v. Gant, 556 U.S. 332,




                                          31
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 32 of 63 PageID #: 1295



338, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009) (explaining that “searches conducted

outside the judicial process, without prior approval by judge or magistrate, are per se

unreasonable under the Fourth Amendment—subject only to a few specifically

established and well-delineated exceptions”) (quoting Katz v. United States, 389 U.S.

347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967)).

      One of the exceptions to the warrant requirement is the administrative search,

which is at issue here. See Cotropia v. Chapman, 721 F. App’x 354, 357 (5th Cir. 2018)

(per curiam) (unpublished). Administrative subpoenas ordering the production of a

business’s records do not offend the Constitution if they are “sufficiently limited in

scope, relevant in purpose, and specific in directive.” See, 387 U.S. at 544. Although

an administrative subpoena may issue without a warrant, “[a]bsent consent, exigent

circumstances, or the like, in order for an administrative search to be constitutional,

the subject of the search must be afforded an opportunity to obtain precompliance

review before a neutral decisionmaker.” Patel, 135 S.Ct. at 2452; see also Donovan v.

Lone Steer, Inc., 464 U.S. 408, 414–15, 104 S.Ct. 769, 78 L.Ed.2d 567 (1984) (citing

Okla. Press Publ’g Co. v. Walling, 327 U.S. 186, 195, 66 S.Ct. 494, 90 L.Ed 614 (1946))

(rejecting a Fourth Amendment claim where the government sought only to enforce

a court order for the production of documents “made after adequate opportunity to

present objections”). Without this opportunity, a search conducted by means of an

administrative subpoena violates the Fourth Amendment. Patel, 135 S.Ct. at 2452

(noting that searches of hotel records would have been constitutional had they been

performed under an administrative subpoena because the parties in that case




                                          32
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 33 of 63 PageID #: 1296



stipulated that the searched party could have moved to quash it, thus meeting any

Fourth Amendment concerns). 9

       The Employer-Plaintiffs allege that the Ordinance ignores these constitutional

limitations on administrative searches, pointing to a portion of Article III of the

Ordinance, entitled “Enforcement.” Article III consists of three provisions, sections

20-9 through 20-11. Section 20-9, entitled “Procedures for Filing Complaints,”

provides that any employee may file a complaint with the City that the Ordinance is

being violated by an employer. See Dall. City Code § 20-9. Section 20-10, entitled

“Investigation,” provides procedures for the investigation of such employee

complaints, directing that, upon the filing of a complaint, the City “shall commence a

prompt and full investigation” to determine “whether there is sufficient cause to

believe that a violation of [the Ordinance]” has occurred. Id. § 20-10(a). Section

20-10(b) empowers the City, in conducting its investigation of employee complaints,

to “issue subpoenas to compel the attendance of a witness or the production of

materials or documents in order to obtain relevant information and testimony.” 10

Section 20-10(b) goes on to state that, “[r]efusal to appear or to produce any document


       9As the Fifth Circuit has explained, consistent with Supreme Court precedent, “Texas
law contemplates the opportunity for precompliance review of an administrative subpoena
before a neutral decisionmaker.” Cotropia, 721 F. App’x at 358 n.2. “For example, Texas
Occupations Code § 153.007(e) states that if ‘a person fails to comply with a [Texas Medical
Board] subpoena,’ then [the Medical Board] ‘may file suit to enforce the subpoena.’” Id.
(quoting TEX. OCC. CODE ANN. § 153.007(e)). As the Cotropia court observed, “[i]n this
scenario, a court can, prior to compliance, determine whether the subpoena is valid.” Id.

       10Before issuing a subpoena, the City must “seek the voluntary cooperation of any
employer to timely obtain relevant information and testimony in connection with any
investigation of a complaint filed under [the Ordinance].” Dall. City Code § 20-10(b).




                                            33
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 34 of 63 PageID #: 1297



or other evidence after receiving a subpoena pursuant to this section is a violation of

this chapter and subject to sanctions as described in section 2-9 of the Dallas City

Code.” 11 Finally, section 20-11, entitled “Voluntary Compliance; Violations; Penalties;

Appeals,” provides that, after seeking voluntary compliance from the employer to

remedy a violation of the Ordinance, a civil fine not to exceed $500 may be imposed.

Section 20-11 also allows employers to appeal any civil penalty imposed for a violation

of the Ordinance.

       The Employer-Plaintiffs allege that, because the Ordinance fails to include a

procedure for obtaining precompliance review of subpoenas issued in conjunction

with investigations of employee complaints under section 20-10(b), it violates the

Fourth Amendment on its face. The City counters by referencing another portion of

the Dallas City Code, section 2-8. Section 2-8 states that, “[i]n all hearings and

investigations” conducted by the city council, the city manager, or any person or

committee authorized to conduct investigations as to city affairs, the City may

“subpoena witnesses and compel the production of books, papers and other evidence

material to such inquiry in the same manner as is now prescribed by the laws of this

state for compelling the attendance of witnesses and production of evidence in the

corporation court.” 12 According to the City, section 2-8’s subpoena provision




       11  Section 2-9 provides little guidance on the nature of sanctions that may be imposed
for, among other things, “refus[ing] to be sworn,” “refus[ing] to appear to testify,” or “fail[ing]
or refus[ing] to produce any book, paper, document or instrument touching any matter under
examination” by the City. Dall. City Code § 2-9. According to section 2-9, a person who runs
afoul of its provisions is simply “guilty of an offense.” Id.

       12   Corporation court is the municipal court. TEX. GOV’T CODE ANN. § 29.002.




                                                34
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 35 of 63 PageID #: 1298



“addresses the procedures applicable to any subpoena issued by the City.” (Dkt. #36

at 17). Based on its contention that section 2-8 provides for precompliance review of

any subpoena the City issues, including subpoenas specifically authorized by section

20-10(b) of the Ordinance, the City maintains that the Employer-Plaintiffs’ Fourth

Amendment claim is not viable.

      The City’s interpretation of section 20-10(b) cannot be reconciled with the text

and structure of the Ordinance. Section 20-10(b)’s text makes no reference to

section 2-8. Instead, section 20-10(b) describes, in language differing from that of

section 2-8, a subpoena process unique to the investigation of employee complaints

concerning alleged employer violations of the Ordinance. The omission of any

reference to section 2-8 is particularly telling because section 20-10(b) expressly

incorporates section 2-9 of the City Code concerning sanctions. See id. § 20-10(b). In

drafting and enacting the Ordinance, the City therefore demonstrated that it knew

how to incorporate other parts of the City Code into the provisions of the Ordinance.

Courts “presume the words in a statute are selected with care” and should “interpret

them in a manner that gives meaning to all of them without disregarding some as

surplusage.” Plains Capital Bank v. Martin, 459 S.W.3d 550, 556 (Tex. 2015). Section

20-10(b)’s explicit incorporation of section 2-9, taken together with the absence of any

reference to section 2-8, confirms that section 2-8 is not incorporated into the

Ordinance.

      To the extent the City contends that, regardless of incorporation into section

20-10(b), the general provisions of section 2-8 concerning administrative subpoenas




                                          35
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 36 of 63 PageID #: 1299



control over the specific provisions of section 20-10(b), this argument also fails. As the

Supreme Court has explained, “[i]t is a commonplace of statutory construction that

the specific governs the general.” RadLAX Gateway Hotel, LLC v. Amalgamated

Bank, 566 U.S. 639, 645, 132 S.Ct. 2065, 182 L.Ed.2d 967 (2012) (quoting Morales v.

Trans World Airlines, Inc., 504 U.S. 374, 384, 112 S.Ct. 2031, 119 L.Ed.2d 157 (1992))

(internal quotation marks omitted); see also ANTONIN SCALIA & BRYAN A. GARNER,

READING LAW: INTERPRETATION        OF   LEGAL TEXTS 183–87 (2012) (explaining that a

later enacted, more specific statute generally governs over an earlier, more general

one). 13

       Moreover, even if section 2-8 applied to the Ordinance, the City overreads its

provisions, which fail to direct the subject of an administrative subpoena to a neutral

forum in which it could obtain review. See Airbnb, Inc. v. City of New York, 373

F. Supp. 3d 467, 493 (S.D.N.Y. 2019) (noting that an ordinance that failed to provide

procedures or a forum to challenge a demand for production was unconstitutional on

its face). Nothing in section 2-8 makes clear that the City will provide constitutionally

adequate procedures for precompliance review of its administrative subpoenas.

Section 2-8 merely states that any person authorized by the city council or city

manager may subpoena witnesses or compel the production of evidentiary materials

“in the same manner as now prescribed by the laws of this state for compelling the

attendance of witness and production of evidence in the corporation court.” Dall. City




       13Section 2-8 was made part of the Dallas City Code in 1941, while the Ordinance was
passed in 2019.




                                            36
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 37 of 63 PageID #: 1300



Code § 2-8. On its face, section 2-8 describes how a subpoena may issue, not a

procedure for precompliance review.

      The City’s reading of section 2-8 effectively concedes that this city code

provision does not operate to provide constitutionally adequate precompliance review

of administrative subpoenas. As explained by the City, sections 2-8 and 2-9 work in

conjunction to allow an employer to “question the reasonableness of the subpoena”

only after being subject to citation for failing to comply with an administrative

subpoena. (Dkt. #36 at 17) (“[A]n employer who refused to comply with a subpoena

could be subject to citation and then would have an opportunity to appear before the

Dallas Municipal Court at which time it would have the ‘opportunity to question the

reasonableness of the subpoena . . . .’” (quoting Donovan, 464 U.S. at 415) (emphasis

added)). This is not the order of events contemplated by the Fourth Amendment. See

Patel, 135 S.Ct. at 2452 (explaining that the government cannot reasonably force

business owners to risk a criminal penalty to invoke statutory safeguards against

suspicionless searches). Providing for review only after a citation for noncompliance

has issued creates an unconstitutional Hobson’s choice for the recipient of an

administrative subpoena under section 2-8: comply with a potentially overbroad

subpoena in contravention of Fourth Amendment protections or risk a citation that

may or may not withstand review for reasonableness.

      In sum, the Employer-Plaintiffs’ claim that the Ordinance does not provide for

precompliance review sufficiently states a claim under the Fourth Amendment to

survive scrutiny under Rule 12(b)(6). Section 20-10(b) of the Ordinance, the operative




                                         37
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 38 of 63 PageID #: 1301



provision for the issuance of administrative subpoenas to employers during the

investigation of employee complaints regarding paid sick leave, provides no

mechanism whatsoever for precompliance review, does not incorporate section 2-8 of

the city code, and controls over section 2-8’s general provisions concerning

administrative subpoenas. And, even if section 2-8 applied to administrative

subpoenas issued under the Ordinance, section 2-8 does not appear to provide

constitutionally adequate precompliance review. The City’s motion to dismiss the

Employer-Plaintiffs’ claim under the Fourth Amendment is therefore DENIED.

F.    Preemption under the Texas Constitution

      The City also seeks dismissal under Rule 12(b)(6) of the preemption claim

asserted by all Plaintiffs under the Texas Constitution. For reasons that are fully

explained below, see infra Part V(B), the Court holds that Plaintiffs have sufficiently

stated a preemption claim. The City’s motion to dismiss the preemption claim is

therefore DENIED.

                         IV. SUPPLEMENTAL JURISDICTION

      The parties do not dispute that the Court has supplemental jurisdiction over

Plaintiffs’ preemption claim. See 28 U.S.C. § 1367(a). The Court agrees. Generally, a

district court has original jurisdiction over claims that arise under federal law,

id. § 1331, as well as cases that arise under state law and meet certain diversity of

citizenship and amount in controversy requirements, id. § 1332. A court may also

exercise supplemental jurisdiction over state law claims that it would not have




                                          38
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 39 of 63 PageID #: 1302



original jurisdiction over if those claims are “part of the same case or controversy” as

the federal claims. Id. § 1367(a).

      The Court has original jurisdiction over the constitutional claims made in this

case under the First Amendment, Fourth Amendment, and the Fourteenth

Amendment, all challenging the enforceability of the Ordinance. The Court has

determined that the Employer-Plaintiffs’ First Amendment and Fourteenth

Amendment claims should be dismissed. However, the City’s motion to dismiss the

Employer-Plaintiffs’ Fourth Amendment claim has been denied, and this claim will

be permitted to proceed. Plaintiffs’ state law preemption claim, alleging that the

Ordinance is also unenforceable because it is preempted by the TMWA, is part of the

same case or controversy as the Fourth Amendment claim. The Court therefore has

supplemental jurisdiction over the preemption claim under 28 U.S.C. § 1367(a).

      In its motion to dismiss, the City does not raise a question of subject matter

jurisdiction as to the preemption claim. Instead, the City asks the Court to exercise

its discretion to decline supplemental jurisdiction over the preemption claim. See

id. § 1367(c). Under section 1367(c), the Court may decline to exercise supplemental

jurisdiction over the state law preemption claim if:

      (1) the claim raises a novel or complex issue of state law,

      (2) the claim substantially predominates over the claim or claims over
      which the district court has original jurisdiction,

      (3) the district court has dismissed all claims over which it has original
      jurisdiction, or

      (4) in exceptional circumstances, there are other compelling reasons for
      declining jurisdiction.




                                          39
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 40 of 63 PageID #: 1303



Id. Courts should also consider the common law factors of “judicial economy,

convenience, fairness, and comity” when determining whether to retain supplemental

jurisdiction over a state law claim. Enochs v. Lampasas Cty., 641 F.3d. 155, 159 (5th

Cir. 2011) (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S.Ct. 614,

98 L.Ed.2d 720 (1988)). Weighing all factors together, with no single factor

dispositive, courts should determine whether the overall balance favors declining

jurisdiction while “guard[ing] against improper forum manipulation.” Id. “[I]n the

usual case in which all federal law claims are eliminated before trial” the common

law factors “will point toward declining to exercise [supplemental] jurisdiction.”

Carnegie-Mellon, 484 U.S. at 350 n.7.

      The City argues that both the predominance of the state law claim and its

novelty require the Court to decline supplemental jurisdiction and dismiss the claim.

(Dkt. #36 at 18). The State urges that the City has waived the other factors by failing

to raise them, but that misstates the law. A defendant waives a challenge to

supplemental jurisdiction if it is not raised in the district court, but once the issue is

raised, the defendant’s failure to discuss all of the factors bearing on supplemental

jurisdiction does not preclude their consideration by the Court. See Powers v. United

States, 783 F.3d 570, 576–77 (5th Cir. 2015) (noting that the failure to challenge

supplemental jurisdiction in the district court rendered the issue waived on appeal).

Accordingly, because the City has appropriately raised the issue, the Court must

assess each of the statutory and common law factors to determine whether it should

decline supplemental jurisdiction.




                                           40
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 41 of 63 PageID #: 1304



       As to the first factor described in section 1367(c)(1), this case does not present

a novel or complex issue of state law. To the contrary, Texas preemption law is well

delineated. See, e.g., Tex. Manufactured Hous. Ass’n, Inc. v. City of Nederland, 101

F.3d 1095, 1101 (5th Cir. 1996) (analyzing whether a state statute preempted a local

ordinance); BCCA Appeal Grp., Inc. v. City of Houston, 496 S.W.3d 1, 7–8 (Tex. 2016)

(outlining municipal ordinance preemption and statutory construction). Not only is

the applicable Texas preemption law clear, as will be explained further herein, see

infra Part V(B), Texas’s Third Court of Appeals has already held that the TMWA

preempts a city ordinance requiring private employers to provide paid sick leave. See

Tex. Ass’n of Bus. v. City of Austin, 565 S.W.3d 425, 440 (Tex. App.—Austin 2018, pet.

filed). Thus, the Court has the benefit of state court precedent specifically addressing

TMWA preemption of a materially similar municipal paid sick leave ordinance. See

Mem’l Hermann Healthcare Sys., Inc. v. Eurocopter Deutschland, GMBH, 524 F.3d

676, 678 (5th Cir. 2008) (“In making an Erie guess, [federal courts] defer to

intermediate state appellate court decisions, ‘unless convinced by other persuasive

data that the highest court of the state would decide otherwise.’”) (quoting Herrmann

Holdings Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 558 (5th Cir. 2002)). 14



       14 A Texas state district court has also issued an order granting a motion temporarily
enjoining the enforcement of a similar paid sick leave ordinance enacted in the City of San
Antonio. (Dkt. #61-1) (Order on Temporary Injunction of the 408th Judicial District of Bexar
County, Texas, in Associated Builders & Contractors of S. Tex., et al. v. City of San Antonio,
et al., No. 2019CI13921). Texas’s Fourth Court Appeals has abated the appeal of that order
pending the resolution of a petition for review before the Texas Supreme Court in the City of
Austin case, suggesting that the Fourth Court of Appeals considers San Antonio’s paid sick
leave ordinance to be materially similar to the Austin paid sick leave ordinance enjoined in
the City of Austin case. City of San Antonio v. Associated Builders & Contractors of S. Tex.,




                                             41
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 42 of 63 PageID #: 1305



      By contrast, cases that have identified novel issues of state law include those

that ask the Court to apply the law for the first time. See, e.g., In re Abbott Labs., 51

F.3d 524, 529 (5th Cir. 1995) (noting that whether indirect purchasers could state a

claim under Louisiana antitrust law was a novel and complex issue); Brimm v.

ExxonMobil Pipeline Co., 213 F. App’x 303, 305 (5th Cir. 2007) (per curiam)

(unpublished) (finding that the question of whether a state statute provided a private

cause of action was a novel issue when no state court had decided the issue).

      The City claims that, because there is a petition for review of the Austin court’s

order pending before the Texas Supreme Court, this case presents a novel issue of

law. But as the State has correctly noted, such a reading of “novel” under 28 U.S.C.

§ 1367(c) would mean that, even where a state’s highest court had established a legal

standard, any new set of facts involving the application of that standard in federal

court would present a “novel” issue. The Court is unaware of any precedent

supporting the City’s unusual interpretation and rejects such a strained and

unworkable construction of the statute.

      As to the second factor described in section 1367(c)(2), the City argues that the

Court should decline supplemental jurisdiction because the state law claim

substantially predominates over the federal claim. When considering whether a claim

substantially predominates over others, courts consider the proof required, scope of

issues, and “comprehensiveness of the remedy sought.” United Mine Workers of Am.

v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966). The questions before


No. 04-20-00004-CV, slip op. (Tex. App.—San Antonio Mar. 4, 2020 no pet. h.) (mem op., not
designated for publication).




                                           42
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 43 of 63 PageID #: 1306



the Court in this case are predominantly legal in nature. It is, therefore, unlikely that

any one claim will require substantially more evidentiary proof than another. As the

Court has previously observed in the context of venue, the parties have already

agreed that “the subject matter [of this case] lends itself to having little evidence to

present” and the parties have likewise “point[ed] to no physical evidence that may be

required to resolve the case.” (Dkt. #49). Nor does the state law claim’s scope

predominate. Whether the Ordinance is preempted by the Texas Constitution is not

a claim that is dependent on the resolution of multiple questions of Texas law. It

requires the Court to decide only whether the Texas legislature intended to preempt

municipalities from regulating the minimum wage and, if so, whether the paid sick

leave mandated by the Ordinance falls within the meaning of the word “wage.” Lastly,

the remedy sought for the federal Fourth Amendment claim and the state law claim

is the same—an order enjoining the entire Ordinance. Although the remedy for the

federal claim may be narrowed later, this factor asks about the remedy sought.

Because the remedy sought for the remaining federal claim and the state law claim

is the same, the state law claim does not substantially predominate over the federal

claim. This factor is therefore neutral.

      The final two statutory factors, described in section 1367(c)(3)–(4), both weigh

in favor of retaining jurisdiction, as a viable federal claim remains and there is no

other compelling reason to decline jurisdiction.

      Turning to the common law factors, both the convenience and fairness factors

are neutral. This Court and a court in Dallas County are roughly equivalent in their




                                           43
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 44 of 63 PageID #: 1307



convenience to the parties. See (Dkt. #49 at 8) (determining that neither the Northern

District of Texas nor the Eastern District of Texas was inconvenient for any party

associated with the case). And any discovery, research, or briefing that has already

been completed by the parties concerning the state law issue will be largely, if not

completely, applicable in state court. Thus, neither party would be prejudiced by

dismissing the case.

      The judicial economy factor, on the other hand, weighs slightly in favor of

retaining the case. Although the Court has not yet invested a substantial amount of

judicial resources into the case, declining supplemental jurisdiction on the state law

claim would require the involvement and attention of an additional court, thereby

doubling the effort required to resolve it. See PPG Indus., Inc. v. Cont’l Oil Co., 478

F.2d 674, 680 (5th Cir. 1973) (noting a “disinclination to encourage duplication of

effort”). It is not economical to require a case that could be resolved in one court to

proceed in two courts. Because a federal claim remains in this case and will proceed,

it is a more efficient use of judicial resources to have all challenges to the Ordinance

resolved in one court.

      As to the comity factor, the State argues that comity weighs in favor of

retaining the state law claim because the State of Texas itself has indicated its desire

to proceed in a federal forum. In support, the State analogizes decisions in which

federal courts have declined to dismiss cases on the basis of international comity

when the United States has brought a claim. The international comity doctrine

instructs courts to refuse jurisdiction when adjudicating the case may upset foreign




                                          44
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 45 of 63 PageID #: 1308



relations. See Derr v. Swarek, 766 F.3d 430, 442 (5th Cir. 2014) (noting that the

purpose of international comity is to defer to foreign judgments that are the result of

a “fully and fairly” litigated case). In the cases cited by the State, courts have retained

jurisdiction because “declining jurisdiction out of deference to the interest of a foreign

nation would be inappropriate” as the executive branch has already weighed

international policy interests. See United States v. All Assets Held in Account Number

XXXXXXXX, 83 F. Supp. 3d. 360, 372 (D.D.C. 2015) (refusing to decline jurisdiction

over a case brought by the United States which had been previously settled in

Nigeria). The State argues that, consistent with the international comity doctrine,

Texas’s executive branch has already weighed the state and local interests at stake

in this case, and has affirmatively decided to proceed in federal court.

       Notwithstanding the State executive branch’s decision to proceed in federal

court, its reliance on the international comity doctrine is unpersuasive. Comity is a

factor in determining whether a federal court should retain supplemental jurisdiction

over state law claims because of a desire to avoid “needless decisions of state law” and

to “promote justice between the parties by procuring for them a surer-footed reading

of applicable law.” Gibbs, 383 U.S. at 726. The Supreme Court has explained that

comity, in the federalism context, supports the idea that “the National Government

will fare best if the States and their institutions are left free perform their separate

functions in their separate ways.” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 10, 107

S.Ct 1519, 95 L.Ed.2d 1 (1987) (quoting Younger v. Harris, 401 U.S. 37, 44, 91 S.Ct

746, 27 L.Ed.2d 669 (1971)) (emphasis added). Comity as a common law factor in




                                            45
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 46 of 63 PageID #: 1309



determining supplemental jurisdiction must, as both Pennzoil and Gibbs suggest,

refer to a more global deference that includes the interests of the parties, courts, and

citizens of the state in having state issues decided by state courts. The Court,

therefore, concludes that comity, as it normally does in this context, weighs in favor

of declining supplemental jurisdiction in this case.

      Taken together, the statutory and common law factors weigh in favor of

retaining supplemental jurisdiction over the state law claim. That a federal claim

remains viable, and that the state law issue is neither novel, complex, nor

predominant, weigh in favor of retaining supplemental jurisdiction over the state law

claim. And there are no other compelling reasons to decline jurisdiction. Even if one

of the statutory factors was invoked, the common law factors do not counsel strongly

in favor of declining jurisdiction, with only comity concerns weighing in favor of

dismissing the state law claim. Thus, having weighed the statutory and common law

factors, the Court will exercise supplemental jurisdiction over the state law claim.

The City’s motion to dismiss the claim is therefore DENIED.

                            V. PRELIMINARY INJUNCTION

      Having determined that the Plaintiffs have sufficiently stated a claim under

the Fourth Amendment and under state law to survive the City’s dismissal motion,

and that the Court should retain supplemental jurisdiction over the state law

preemption claim, the Court now turns to the Plaintiffs’ motions for preliminary

injunction. Because the Court concludes that the Plaintiffs’ request for a preliminary

injunction on the state law preemption claim is substantially likely to succeed on the




                                          46
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 47 of 63 PageID #: 1310



merits and otherwise meets the requirements for a preliminary injunction, it will not

reach the Fourth Amendment claim seeking the same relief.

A.    Preliminary Injunction Legal Standard

      “A preliminary injunction is an extraordinary remedy never awarded as of

right.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 24, 129 S.Ct. 365, 172 L.Ed.2d

249 (2008). To issue such relief, a court “must balance the competing claims of injury

and must consider the effect on each party of the granting or withholding of the

requested relief.” Id. It does so by requiring the plaintiff to establish:

      (1) a substantial likelihood of success on the merits, (2) a substantial
      threat of irreparable injury if the injunction is not issued, (3) that the
      threatened injury if the injunction is denied outweighs any harm that
      will result if the injunction is granted, and (4) that the grant of an
      injunction will not disserve the public interest.

Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011). While a plaintiff “is not required

to prove his case in full,” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395, 101 S.Ct.

1830, 68 L.Ed.2d 175 (1981), he must “clearly carr[y] the burden of persuasion on all

four requirements[,]” Lake Charles Diesel, Inc. v. Gen. Motors Corp., 328 F.3d 192,

196 (5th Cir. 2003).

B.    Substantial Likelihood of Success on the Merits

      At the outset, a plaintiff requesting a preliminary injunction must first

demonstrate that he is likely to succeed on the merits of his claim. Canal Auth. v.

Callaway, 489 F.2d 567, 576 (5th Cir. 1974) (“[I]t is important to consider this

requirement, since, regardless of the balance of relative hardships threatened to the




                                            47
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 48 of 63 PageID #: 1311



parties, the granting of a preliminary injunction would be inequitable if the plaintiff

has no chance of success on the merits.”).

      The Employer-Plaintiffs and the State allege that the Ordinance is preempted

by the TMWA and therefore violates the Texas Constitution. This issue is a matter

of state law. “A federal court exercising [supplemental] jurisdiction over state law

claims, must apply the substantive law of the state in which it sits.” Sommers Drug

Stores Co. Emp. Profit Sharing Tr. v. Corrigan, 883 F.2d 345, 353 (5th Cir. 1989)

(citing Gibbs, 383 U.S. at 726). That law is enunciated by the state’s highest court.

Troice v. Greenberg Traurig, L.L.P., 921 F.3d 501, 505 (5th Cir. 2019). When a state’s

highest court has yet to speak on an issue, a federal court “must follow the decisions

of intermediate state courts in the absence of convincing evidence that the highest

court of the state would decide differently.” Stoner v. N.Y. Life Ins. Co., 311 U.S. 464,

467, 61 S.Ct. 336, 85 L.Ed. 284 (1940) (citations omitted).

      The Texas Supreme Court has explained the standard for evaluating the type

of preemption claim asserted by Plaintiffs: the preemption of a municipal ordinance

by state legislation. Home-rule cities, 15 like the City of Dallas, “have broad

discretionary powers, provided that no ordinance ‘shall contain any provision

inconsistent with the Constitution of the State, or of the general laws enacted by the

Legislature of this State.’” Dall. Merch.’s & Concessionaire’s Ass’n v. City of Dallas,

852 S.W.2d 489, 490 (Tex. 1993) (quoting TEX. CONST. art. XI, § 5). Accordingly,



      15Home-rule cities are those operating under a municipal charter as provided for in
the Texas Constitution. Barnett v. City of Plainview, 848 S.W.3d 334, 337 (Tex.
App.—Amarillo 1993, no pet.); TEX. CONST. art. XI, § 5.




                                             48
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 49 of 63 PageID #: 1312



home-rule cities have full power of self-governance, limited only by what the Texas

legislature withholds. Id. Regardless of whether a statutory limit on local laws is

implicit or explicit, it “must appear with unmistakable clarity” to foreclose

coregulation of a matter. City of Laredo v. Laredo Merchs. Ass’n, 550 S.W.3d 586, 593

(Tex. 2018) (quoting Lower Colo. River Auth. v. City of San Marcos, 523 S.W.2d 641,

645 (Tex. 1975)) (internal quotation marks omitted).

      Although home-rule cities can regulate broadly, when a municipal ordinance

purports to regulate subject matter that is already regulated by a state statute, it is

unenforceable “to the extent it conflicts with the state statute.” Dall. Merch’s &

Concessionaire’s Ass’n, 852 S.W.2d at 491 (citing City of Brookside Vill. v. Comeau,

633 S.W.2d 790, 796 (Tex. 1982)). Mere coexistence in the same statutory ambit as

state legislation does not preempt a municipal ordinance per se where it can operate

“in harmony with the general scope and purpose of the state enactment.” City of

Laredo, 550 S.W.3d at 593 (quoting Comeau, 633 S.W.2d at 796) (internal quotation

marks omitted). But where the purpose of the state legislation is frustrated by

concurrent   operation   of   a   municipal    ordinance,   the   ordinance   will   be

unenforceable—even if the laws do not regulate the same subject. See S. Crushed

Concrete, L.L.C. v. City of Houston, 398 S.W.3d 676, 679 (Tex. 2013) (finding a

municipal ordinance that ostensibly regulated land use was preempted by a state

statute regulating air quality in part because the ordinance rendered the state

statute ineffective); BCCA Appeal Grp., 496 S.W.3d at 7 (explaining that, “a




                                          49
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 50 of 63 PageID #: 1313



home-rule city’s ordinance is unenforceable to the extent that it is inconsistent with

[a] state statute preempting that particular subject matter”).

       The Texas Supreme Court has not yet addressed the specific preemption issue

in this case: whether a city ordinance requiring private employers to provide paid sick

leave to their employees is preempted by the TMWA. However, the issue has been

decided by Texas’s Third Court of Appeals. See Tex. Ass’n of Bus. v. City of Austin,

565 S.W.3d 425 (Tex. App.—Austin 2018, pet. filed). The Austin court considered a

paid sick leave ordinance enacted by the City of Austin that included substantive

provisions virtually identical to the Dallas Ordinance at issue here. Id. 16 In both

ordinances, employees are granted one hour of paid sick leave for every thirty hours

worked, and in both, employers must pay employees what they would have made if

they had been working during hours taken as sick leave. Compare City of Austin, 565

S.W.3d at 440 (quoting Austin, Tex. Code of Ordinances §§ 4-19-2(A), (J))

(“[E]mployers must ‘grant an employee one hour of earned sick time for every 30

hours worked’ . . . [and] must pay the ‘earned sick leave in an amount equal to what

the employee would have earned if the employee had worked.’”), with Dall. City Code

§§ 20-4(a), 20-5(a) (same). The plaintiffs in City of Austin brought a preemption claim

that required the Texas intermediate appellate court to determine whether the




       16The Austin court ruled on the matter as part of an appeal of a temporary injunction,
which ordinarily would not include a ruling on the merits. See City of Austin, 565 S.W.3d at
438. However, the court stated that it “must address the merits of the statutory-preemption
claim to determine whether the district court abused its discretion in denying the temporary
injunction,” as “[t]hat is a legal question that the district court has no discretion to get wrong.”
Id.




                                                50
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 51 of 63 PageID #: 1314



Austin ordinance established a “wage” in contravention of the TMWA and the Texas

Constitution. Absent “convincing evidence” that the Texas Supreme Court would rule

differently on this issue, the Court must follow the Austin court’s interpretation of

Texas law. Stoner, 311 U.S. at 467. 17

       The Austin court concluded that the “legislative intent in the TMWA to

preempt local law is clear.” 565 S.W.3d at 439. The court explained that the TMWA

“expressly prohibits municipalities from regulating the wages of employers that are

subject to the federal minimum-wage requirements of the Fair Labor Standards Act

(FLSA).” Id. 18 In support of this conclusion, the court cited and quoted section 62.151

of the TMWA, which states that any municipal ordinance “governing wages in private

employment . . . [does] not apply to a person covered by the [FLSA].” Id. (quoting TEX.

LAB. CODE ANN. § 62.151) (internal quotation marks omitted). The Austin court

further explained that, “the TMWA explicitly provides that ‘the minimum wage

provided by [the TMWA] supersedes a wage established in an ordinance . . . governing

wages in private employment.’” Id. (quoting TEX. LAB. CODE ANN. § 62.0515(a))

(emphasis in original).



       17As noted herein, see supra note 14, a state district court in San Antonio has also
temporarily enjoined a substantially similar San Antonio city ordinance on the same
preemption grounds. See Associated Builders & Contractors of S. Tex. v. City of San Antonio,
No. 2019CI13921 (Bexar Cty. Dist. Ct.). However, that opinion does not provide reasoned
grounds for the decision and is of limited usefulness in the analysis here.

       18Generally, the FLSA applies to employers whose “annual gross volume of sales made
or business done” is greater than $500,000. See 29 U.S.C. § 206(a) (setting minimum wage
for enterprises “engage[d] in commerce”); id. § 203(s)(1)(A)(ii) (stating that an enterprise is
“engaged in commerce” if its “annual gross volume of sales made or business done” is greater
than $500,000).




                                              51
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 52 of 63 PageID #: 1315



      The Court has no reason to believe that the Texas Supreme Court would reach

different conclusions than Texas’s Third Court of Appeals concerning the operation

and preemptive effect of the TMWA. The Texas legislature’s intent to limit local

government regulation of wages is perspicuous. The TMWA’s plain text states that

municipal ordinances governing wages in private employment are inapplicable to

employers subject to the FLSA and section 62.151 of the Texas Labor Code, and that

the minimum wage provided by the TMWA “supersedes” a wage established in,

among other things, a municipal ordinance. TEX. LAB. CODE ANN. § 62.0515(a).

Working in concert, these TMWA provisions unequivocally yoke the minimum wage

in Texas to the TMWA itself and the federal minimum wage, explicitly preempting

upward departures imposed by municipalities. Therefore, as the Austin court

concluded, if the paid sick leave required by the Ordinance establishes a wage, it is

preempted by the TMWA and unenforceable.

      Because the TMWA does not define the term “wage,” the Austin court gave that

word its ordinary meaning. City of Austin, 565 S.W.3d at 439; see also City of Laredo,

550 S.W.3d at 594 (“To decide [the preemption issue], we look, as usual, to the

statutory text and the ordinary meaning of words.”). The court noted that the word

“wage” “refers to a ‘payment to a person for service rendered. . . . The amount paid

periodically, esp. by the day or week or month, for the labour or service of an

employee, worker, or servant.’” City of Austin, 565 S.W.3d at 439 (quoting COMPACT

OXFORD ENGLISH DICTIONARY 693 (2d. ed. 1989), and then citing WEBSTER’S THIRD




                                         52
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 53 of 63 PageID #: 1316



NEW INT’L DICTIONARY 2568 (2002) (defining “wage” as “a pledge or payment of usu.

monetary remuneration by an employer esp. for labor or services”)).

      In light of the ordinary meaning of “wage,” and under the TMWA’s plain

language, the Austin court concluded that the Austin ordinance was preempted

because it “establishes the payment that a person receives for services rendered to an

employer.” Id. In this regard, like the Dallas Ordinance, the Austin ordinance

mandates that employers provide one hour of sick leave for “every 30 hours worked.”

Id. (quoting Austin, Tex. Code of Ordinances § 4-19-2(A) (internal quotation marks

omitted). Under this paid sick leave mandate, “an employer . . . must pay employees

who use sick leave for hours that they did not actually work.” Id. The Austin court

held that the “effective result” of such provisions “is that employees who take sick

leave are paid the same wage for fewer hours worked, or, stated differently, that

employees who take sick leave are paid more per hour for the hours actually worked.”

Id. at 439–40.

      In short, the Austin court concluded that the paid sick leave provisions of the

Austin ordinance “increase[] the pay of those employees who use paid sick leave.” Id.

at 440. Based on these conclusions, the Austin court determined that (1) the TMWA

preempts local regulations that establish a wage, (2) the Austin paid sick leave

ordinance establishes a wage, and that, accordingly, (3) the TMWA preempts the

Austin ordinance as a matter of law, thus making the ordinance unconstitutional. Id.

at 440–41 (citing TEX. CONST. art. XI, § 5) (mandating that no city ordinance “shall




                                         53
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 54 of 63 PageID #: 1317



contain any provision inconsistent with the Constitution of the State, or of the general

laws enacted by the Legislature of this State”).

      Again, there is no reason to believe the Texas Supreme Court would reach a

different conclusion than the Austin court on the question of whether the Austin paid

sick leave ordinance establishes a wage and is therefore preempted by the TMWA

and unenforceable. To the contrary, in construing the relevant provisions of the

TMWA and the Austin ordinance, the Austin court employed statutory construction

tools consistently endorsed and applied by the Texas Supreme Court. The Austin

court focused on the statutory text to determine legislative intent, adhering to the

oft-repeated admonitions of the Texas Supreme Court. See, e.g., In re Office of

Attorney Gen., 422 S.W.3d 623, 629 (Tex. 2013) (“Legislative intent is best revealed

in legislative language.”). Likewise, the Austin court followed the Texas Supreme

Court’s guidance that, “[w]here statutory text is clear, that text is determinative of

legislative intent unless the plain meaning of the statute’s words would produce an

absurd result.” Tex. Mut. Ins. Co. v. Ruttiger, 381 S.W.3d 430, 452 (Tex. 2012); see

also, e.g., State v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006) (“[W]hen possible, we

discern [legislative intent] from the plain meaning of the words chosen.”).

      Applying these tools to interpret the TMWA and the Austin ordinance, the

Austin court reached the unremarkable conclusion that, when the text of a municipal

ordinance mandates that employees be paid their regular wage for hours not actually

worked based on taking sick leave, the result is an increased wage for hours that are

worked. Because such an ordinance has the inevitable effect of increasing the pay of




                                          54
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 55 of 63 PageID #: 1318



employees who use paid sick leave, it is preempted by the plain language of the

TMWA and unenforceable under the Texas Constitution. Finally, the Austin court’s

preemption ruling also comports with the Texas Supreme Court’s guidance that “a

home-rule city’s ordinance is unenforceable to the extent that it is inconsistent with

[a] state statute preempting that particular subject matter.” BCCA Appeal Grp., 496

S.W.3d at 7.

      The Court concludes that it is bound to follow the Austin court’s well-reasoned

preemption ruling, which applies equally to the Dallas paid sick leave ordinance

because its substantive provisions mirror those of the Austin ordinance held to be

unenforceable. Compare Austin, Tex. Ordinance No. 20180215–049, § 4-19-2(A)

(stating that Austin employers must “grant an employee one hour of earned sick time

for every 30 hours worked”), with Dall. City Code § 20-4(a) (stating that Dallas

employers “shall grant [employees] one hour of earned, paid sick time for every 30

hours worked”). For these reasons, the Court holds that the Employer-Plaintiffs and

the State of Texas have established a substantial likelihood of success on the merits

of their preemption claim.

C.    Substantial Threat of Irreparable Injury

      The Court must next consider whether there is a substantial threat of

irreparable injury if a preliminary injunction is not granted. Janvey, 647 F.3d at 595.

The Court concludes that there is. “Federal courts have long recognized that, when

the ‘threatened harm is more than de minimis, it is not so much the magnitude but

the irreparability that counts for purposes of a preliminary injunction.’” Enter. Int’l,




                                          55
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 56 of 63 PageID #: 1319



Inc. v. Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464, 472 (5th Cir. 1985)

(quoting Canal Auth., 489 F.2d at 574). Irreparability, in this context, refers to the

plaintiff’s ability to recover monetary remedies. Dennis Melancon, Inc. v. City of New

Orleans, 703 F.3d 262, 279 (5th Cir. 2012). Where the plaintiff can be compensated

for their harm later through normal litigation mechanisms, a court will not issue a

preliminary injunction, even when the threatened harm is substantial. Id. (citing

Morgan v. Fletcher, 518 F.2d 236, 240 (5th Cir. 1975)).

      Here, neither the State of Texas nor the Employer-Plaintiffs will be able to

recover for the harm they will suffer if they are subjected to an unconstitutional

municipal ordinance. The state invariably suffers irreparable harm when it cannot

enforce its laws. Abbott v. Perez, ––– U.S. ––––, 138 S.Ct. 2305, 2324 n.17, 201

L.Ed.2d 714 (2018) (citing Maryland v. King, 567 U.S. 1301, 133 S.Ct. 1, 183 L.Ed.2d

667 (2012) (Roberts, C.J., in chambers)) (“[T]he inability to enforce its duly enacted

plans clearly inflicts irreparable harm on the State.”); see also New Motor Vehicle Bd.

of Cal. v. Orrin W. Fox Co., 434 U.S.1345, 1352, 98 S.Ct. 359, 54 L.Ed.2d 439 (1977)

(Rehnquist, J., in chambers) (holding that a state was irreparably harmed when a

court enjoined the enforcement of its laws). The State of Texas has enacted the

TMWA, which governs the minimum wage in Texas. TEX. LAB. CODE ANN. §§ 62.151,

62.515. The Texas Constitution states that no municipal law shall conflict with laws

enacted by the legislature. TEX. CONST. art. XI, § 5. Because the enactment of the

Ordinance creates a different minimum wage for employers of people who work in

Dallas by superimposing additional requirements on top of the TMWA, the State’s




                                          56
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 57 of 63 PageID #: 1320



law has been effectively nullified as to those workers, despite the State’s clear intent

to normalize the minimum wage statewide. This type of harm supports a preliminary

injunction.

      Likewise, the Employer-Plaintiffs will suffer irreparable harm resulting from

compliance    costs    and    increased    regulatory    burden.    Specifically,   the

Employer-Plaintiffs have shown that, in addition to paying employees when they take

accrued sick leave time, they will also need to hire additional personnel to oversee

compliance, update training materials, rearrange the mix of pay and benefits offered

to employees, raise client rates, and change acquisition and benefit priorities.

Although these injuries are economic in nature, which normally counsels against

irreparable harm, Janvey, 647 F.3d at 600, they are not compensable because the

City of Dallas enjoys governmental immunity as a home-rule city under Texas law.

See, e.g., City of Galveston v. Texas, 217 S.W.3d 466, 469 (Tex. 2007) (stating that

home-rule cities are immune from suit for government functions unless a state

statute limits immunity). Thus, even if the Employer-Plaintiffs are eventually

successful on the merits of their claim, they will not be able to recover their damages

and, as such, are irreparably harmed by the Ordinance. See Harris v. Cantu, 81 F.

Supp. 3d 566, 580 (S.D. Tex. 2015), rev’d on other grounds sub nom., Harris v. Hahn,

827 F.3d 359 (5th Cir. 2016) (finding that economic loss unrecoverable due to

immunity constitutes irreparable harm); Teladoc, Inc. v. Tex. Med. Bd., 112 F. Supp.

3d 529, 543 (W.D. Tex. 2015) (same); see also Chamber of Commerce v. Edmondson,

594 F.3d 742, 770–71 (10th Cir. 2010) (same).




                                          57
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 58 of 63 PageID #: 1321



      The City’s arguments against irreparable harm to the Employer-Plaintiffs are

two-fold: it questions the accuracy of ESI’s alleged compliance costs and whether

Hagan’s alleged harm is sufficiently imminent to justify a preliminary injunction. ESI

has provided proof that it will incur damages that are “approximately $269,000.00

annually if each of its Dallas employees take the full amount of paid leave,” and that

it will have to hire another employee to “track where employees are placed, track

their hours, calculate leave earned and send monthly reports.” (Dkt. #3-1,

Ex. 1 ¶¶ 10–11). The City takes issue with these estimates and suggests that ESI

already tracks employees. The City also argues that as a staffing agency, ESI will not

bear the sole responsibility for complying with the Ordinance. Neither of these

arguments detract from ESI’s demonstration of irreparable harm.

      The City is correct that the Plaintiffs carry a heavy burden to establish

irreparable injury. See White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989) (citing

Enter. Int’l, 762 F.2d at 472) (“Without question, the irreparable harm element must

be satisfied by independent proof, or no injunction may issue.”). But after that harm

has been established, the element is satisfied; the degree of harm is irrelevant. It is

beyond dispute that there are greater than de minimis compliance costs associated

with the Ordinance—ESI must spend money on employees that do not work because

they are taking sick leave, must track sick leave accrual, and must amend its

handbook and training materials. See Dennis Melancon, 703 F.3d at 279 (finding that

$2,000 in damages is more than de minimis). Because governmental immunity will




                                          58
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 59 of 63 PageID #: 1322



preclude recovery against the City regardless of the amount of damage, the

irreparable harm element is met.

       As to Hagan, the City rests on its standing argument to rebut a claim of

irreparable harm, arguing that enforcement for small employers is too remote to

justify a preliminary injunction. But Hagan has shown that it will suffer harm for

which it cannot recover as it becomes compliant with portions of the Ordinance whose

enforcement is delayed. The additional time afforded to small employers before the

Ordinance is enforced against them suggests that the City anticipates it will require

more time for such employers to become compliant. Thus, these threatened injuries

are likely to occur sooner than the date Hagan’s employees begin accruing sick leave

and are sufficiently imminent to justify considering them in the preliminary

injunction context. Because Hagan has or will suffer damages that are more than de

minimis and are not recoverable against the City, Hagan has also established that it

will suffer irreparable harm if the Ordinance remains in force.

D.    Balance of Equities and Public Interest

      The balance of equities and public interest also favor granting the requested

preliminary injunction. Because the Court has already determined that the Plaintiffs

are likely to succeed on their preemption claim, the balance of equities and public

interest factors weigh in favor of granting the preliminary injunction. See Tex.

Midstream Gas Servs., L.L.C. v. City of Grand Prairie, No. 3:08-CV-1724, 2008 WL

5000038, at *20 (N.D. Tex. Nov. 25, 2008) (“Because [the plaintiff] has demonstrated

a substantial likelihood of success on the merits of part of its express preemption




                                         59
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 60 of 63 PageID #: 1323



claim, this suggests that the balance of hardship and public interest factors weigh in

favor of granting the preliminary injunction.”), aff’d, 608 F.3d 200 (5th Cir. 2010).

      The City argues that the harm it will suffer if it is unable to effectuate its laws,

and the potential loss or suspension of benefits to the public, counsel against granting

a preliminary injunction. Neither concern alters the balance of equities or ultimate

weight of the public interest in preliminarily enjoining the Ordinance. The City’s

interest in the continued operation of an Ordinance that is most likely preempted by

the TMWA, and therefore unenforceable under the Texas Constitution, cannot

outweigh the State’s interest in enforcing its constitution and laws. The State of

Texas is “inviolably sovereign,” Wasson Interests, Ltd. v. City of Jacksonville, 489

S.W.3d 427, 429 (Tex. 2016), and its legislature stands above local governments, see

TEX. CONST. art XI, § 5(a). As the State has correctly noted, each day the Ordinance

operates against the express mandate of the Texas legislature to preempt local laws

governing wages, the State’s sovereignty is violated and the relationship between the

legislature and local governments, guaranteed by the Texas Constitution, is turned

on its head. Further, allowing the continued accrual of benefits under an Ordinance

that is most likely unenforceable, as well as the continued imposition of

unrecoverable expenses on regulated businesses, also is not consistent with the public

interest.

      For all of the foregoing reasons, the Plaintiffs’ request for a preliminary

injunction is GRANTED. Under Federal Rule of Civil Procedure 65(c), a court

granting a preliminary injunction has discretion to require a bond “in an amount that




                                           60
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 61 of 63 PageID #: 1324



the court considers proper.” Because the City is unlikely to accrue any damages if it

is wrongly enjoined, nor has it argued for an appropriate bond amount, no security

bond will be required. See A.T.N. Indus., Inc. v. Gross, 632 F. App’x 185, 192 (5th Cir.

2015) (per curiam) (unpublished) (quoting Kaepa, Inc. v. Achilles Corp.,

76 F.3d 624, 628 (5th Cir.1996) (“[U]nder Rule 65(c), ‘a court may elect to require no

security at all.’”).

                                       *      *      *

       The Court notes that this decision issues at a time when the American public

and federal, state, and local authorities are confronted with the unprecedented public

health crisis and economic upheaval caused by the Coronavirus Disease 2019

(“COVID-19”). The President has declared a national emergency under the National

Emergencies Act, 50 U.S.C. § 1601, et seq., with respect to COVID-19. Businesses

large and small, and workers across the country, face tremendous challenges during

this national emergency. Likewise, policymakers at all levels of government are

developing and implementing strategies to meet and balance the public health and

economic concerns of their constituents. 19 Federal courts, on the other hand, although

vested with the authority to interpret the law, “possess neither the expertise nor the

prerogative to make policy judgments.” Nat’l Fed. of Indep. Bus. v. Sebelius, 567 U.S.


       19 For example, in response to the rapid proliferation of COVID-19 in the United
States, on March 18, 2020, Congress enacted, and the President signed into law, the Families
First Coronavirus Response Act (“FFCRA”). Families First Coronavirus Response Act, Pub.
L. No. 116-127, 134 Stat. 178 (2020). The FFCRA, which applies to private sector employers
that employ fewer than 500 employees and some public sector employers, provides up to 80
hours of paid sick leave to workers who are ill, quarantined, or seeking treatment as a result
of COVID-19, or caring for those who are sick or quarantined as a result of COVID-19. These
provisions will be in effect until December 31, 2020. Id. §§ 5102(a)–(b), 5108–09, 5110(2)(B).




                                             61
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 62 of 63 PageID #: 1325



519, 538, 132 S.Ct. 2566, 183 L.Ed.2d 450 (2012). As the Supreme Court has

explained, “[t]hose decisions are entrusted to our Nation’s elected leaders.” Id.

      Courts’ deference in matters of policy, however, “cannot become abdication in

matters of law.” Id. “The peculiar circumstances of the moment may render a measure

more or less wise, but cannot render it more or less constitutional.” Chief Justice John

Marshall, A Friend of the Constitution No. V, Alexandria Gazette, July 5, 1819,

reprinted in JOHN MARSHALL’S DEFENSE       OF   MCCULLOCH V. MARYLAND 190–191 (G.

Gunther ed. 1969). Whether or not paid sick leave requirements should be imposed

by government on private employers is an important public policy issue, made even

more significant under the challenging circumstances faced by our Nation at this

moment. The State of Texas, through its constitutional structure and statutory law,

has committed that public policy decision to the Texas legislature. The Court’s

decision to grant a preliminary injunction upholds the state constitution and

statutory provisions preempting and rendering unenforceable the City’s paid sick

leave ordinance.

                                   VI. CONCLUSION

      For the reasons stated above, the Court GRANTS in part and DENIES in

part Defendants’ Motion to Dismiss. (Dkt. #36). Defendants’ Rule 12(b)(1) motion is

GRANTED as to the Employer-Plaintiffs’ purported third-party First Amendment

claim on behalf of their employees and DENIED as to Plaintiff Hagan’s claims and

the Employer-Plaintiffs’ First Amendment claim brought on their own behalf.

Defendants’ Rule12(b)(6) motion is GRANTED as to the Employer-Plaintiffs’ First




                                          62
Case 4:19-cv-00570-SDJ Document 64 Filed 03/30/20 Page 63 of 63 PageID #: 1326



Amendment claim brought on their own behalf, as well as the Employer-Plaintiffs’

Fourteenth Amendment claim. Defendants’ Rule12(b)(6) motion is DENIED as to the

Employer-Plaintiffs’ Fourth Amendment claim, Plaintiffs’ state law preemption

claim, and Defendants’ request that the Court decline to exercise supplemental

jurisdiction.

       It is therefore ORDERED, ADJUDGED, AND DECREED that the

Employer-Plaintiffs’ claims brought under the First Amendment and Fourteenth

Amendment are hereby DISMISSED.
    .
       It is further ORDERED that the Plaintiffs’ Motion for Preliminary Injunction

(Dkt. #3, #21) is hereby GRANTED. The City of Dallas’s Paid Sick Leave Ordinance,

Dallas, Texas, Ordinance No. 31181; Municipal Code § 20-1–20-12, is ENJOINED

and unenforceable. No officer, agent, servant, employee, attorney, or other person in

active concert with the City of Dallas may enforce the Paid Sick Leave Ordinance

against any business or entity pending the resolution of this case.


         So ORDERED and SIGNED this 30th day of March, 2020.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE




                                          63
